     AlA Document A 121TMCMc - 2003 and AGC ·Document 565
 
Standard Form of Agreement Between Owner and Construction Manager where the
Construction Manager is Also the Constructor


   AGREEMENT
   made as of the     day of August in the year of 2009
   (In words. indicate day, month and year)
 
BETWEEN the Owner:
(Name and address)
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171
 
and the Construction Manager:
(Name and address)
 
The Whiting-Turner Contracting Company 14900 Conference Center Drive
Suite550
Chantilly, VA 20151
 
The Project is:
(Name. address and brief description)
 
NRUCFC Corporate Headquarters Facility, a three-story 120,000 square feet office
building with centralized atrium, with a goal to meet LEED gold or platinum
certification.
 
The Architect is:
(Name and address)
 
Kishimoto Gordon Dalaya, P.C.
1300 Wilson Boulevard
Suite 250
Rosslyn, VA 22209
202-338·3800 Phone
703-749-7998 Fax
            
ADDITIONS AND DELETIONS;
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AlA standard form. An
Additions and Deletions Repaf that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and Where the author has added to or deleted from
the original AlA text.
 
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
 
The 1997 Edition of AlA Document A201. General Conditions of the Contract for
Construction, is referred to herein. This Agreement requires modification if
other general COnditions are utilized.

    The Owner and Construction Manager agree as set forth below:

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
ARTICLE 1 GENERAL PROVISIONS
§ 1.1 Relationship of the Parties § 1.2 General Conditions
 
 
ARTICLE 2 CONSTRUCTION MANAGER'S RESPONSIBILITIES

§2.1 Preconstruction Phase
§ 2.2 Guaranteed Maximum Price Proposal and Contract Time
§ 2.3 Construction Phase
§ 2.4 Professional Services
§ 2.5 Hazardous Materials
 
 
ARTICLE 3 OWNER'S RESPONSIBILITIES

§ 3. Information and Services
§ 3.2 Omler' s Designated Representative
§ 3.3 Architect
§ 3.4 Legal Requirements
 
 
ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

§4.1 Compensation
§ 4.2 Payments
 
 
ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES

§ 5.1 Compensation
§ 5.2 Guaranteed Maximum Price
§ 5.3 Changes in the Work
 
 
ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE

§ 6.1 Costs to Be Reimbursed
§ 6.2 Costs Not to Be Reimbursed
§ 6.3 Discounts, Rebates and Refunds
§ 6.4 Accounting Records
 
 
ARTICLE 7 CONSTRUCTION PHASE

§ 7.1 Progress Payments
§ 7.2 Final Payment
 
 
ARTICLE 8 INSURANCE AND BONDS

   § 8.1 Insurance Required of the Construction Manager
§ 8.2InsW'ance Required of the Owner
§ 8.3 Performance Bond and Payment Bond
 
 
ARTICLE 9 MISCELLANEOUS PROVISIONS

      § 9.1 Dispute Resolution
      § 9.2 Other Provisions
 

 
ARTICLE 10 TERMINATION OR SUSPENSION

§ 10.1 Tennination Prior to Establishing Guaranteed Maximum Price
§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price
§ 10.3 Suspension
 

 
ARTICLE 11 OTHER CONDITIONS AND SERVICES

 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1 GENERAL PROVISIONS
§ 1.1 RELATIONSHIP OF PARTIES
The Construction Manager accepts the relationship of trust and confidence
established with the Owner by this Agreement. and covenants with the Owner to
furnish the Construction Manager's reasonable skill and judgment and to
cooperate with the Architect in furthering the interests of the Owner. The
Construction Manager shall furnish construction administration and management
services and use the Construction Manager's best efforts to perform the Project
in an expeditious and economical manner consistent with the interests of the
Owner. The Owner shall endeavor to promote harmony and cooperation among the
Owner, Architect, Construction Manager and other persons or entities employed by
the Owner for the Project.
 
§ 1.2 GENERAL CONDITIONS
For the Construction Phase, the General Conditions of the contract shall be the
AIA® DocumentA20ITM-1997, General Conditions of the Contract for Construction,
as modified for this Project. which is incorporated herein by reference and
attached hereto as Exhibit A. References to the General Conditions or the
A201TM-1997 in the Contract Documents shall be deemed to be the modified version
at Exhibit A hereto. For the Preconstruction Phase, or in the event that the
Preconstruction and Construction Phases proceed concurrently, A201TM 1997 shall
apply to the Preconstruction Phase only as specifically provided in this
Agreement. The term "Contractor" as used in A20ITM·-1997 shall mean the
Construction Manager.
 
ARTICLE 2 CONSTRUCTION MANAGER'S RESPONSIBILITIES
The Construction Manager shall perform the services described in this Article.
The services to be provided under Sections 2.1 and 2.2 constitute the
Preconstruction Phase services. If the Owner and Construction Manager agree,
after consultation with the Architect, the Construction Phase may commence
before the Preconstruction Phase is completed, in which case both phases will
proceed concurrently.
  
§ 2.1 PRECONSTRUCTION PHASE
§ 2.1.1 PRELIMINARY EVALUATION
The Construction Manager shall provide a preliminary evaluation of the Owner's
program and Project budget requirements, each in terms of the other.
 
§ 2.1.2 CONSULTATION
The Construction Manager with the Architect shall jointly schedule and attend
regular meetings with the Owner. The Construction Manager shall consult with the
Owner and Architect regarding site use and improvements and the selection of
materials, building systems and equipment. The Construction Manager shall
provide recommendations on construction feasibility; actions designed to
minimize adverse effects of labor or material shortages; time requirements for
procurement, installation and construction completion; and factors related to
construction cost, including estimates of alternative designs or materials,
preliminary budgets and possible economies.
 
§ 2.1.3 PREUMINARY PROJECT SCHEDULE
When Project requirements described in Section 3.1.1 have been sufficiently
identified, the Construction Manager shall prepare, and periodically update, a
preliminary Project schedule for the Architect's review and the Owner's
approval. The Construction Manager shall obtain the Architect's approval of the
portion of the preliminary Project schedule relating to the performance of the
Architect's services. The Construction Manager shall coordinate and integrate
the preliminary Project schedule with the services and activities of the Owner,
Architect and Construction Manager. As design proceeds, the preliminary Project
schedule shall be updated to indicate proposed activity sequences and durations,
milestone dates for receipt and approval of pertinent information, submittal of
a Guaranteed Maximum Price proposal, preparation and processing of shop drawings
and samples, delivery of materials or equipment requiring long-lead-time
procurement, Owner's occupancy requirements showing portions of the Project
having occupancy priority, and proposed date of Substantial Completion. If
preliminary Project schedule updates indicate that previously approved schedules
may not be met, the Construction Manager shall make appropriate recommendations
to the Owner and Architect.
 
§ 2.1.4 PHASED CONSTRUCTION
The Construction Manager shall make recommendations to the Owner and Architect
regarding the phased issuance of Drawings and Specifications to facilitate
phased construction of the Work, if such phased construction is
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 
 

--------------------------------------------------------------------------------

 
 
appropriate for the Project, taking into consideration such factors as
economies, time of performance, availability of labor and materials, and
provisions for temporary facilities.
 
§ 2.1.5 PRELIMINARY COST ESTIMATES
§ 2.1.5.1 When the Owner has sufficiently identified the Project requirements
and the Architect has prepared other basic design aiteria. the Construction
Manager shall prepare, for the review of the Architect and approval of the
Owner. a preliminary cost estimate utilizing area, volume or similar conceptual
estimating techniques.
 
§ 2.1.5.2 When Scllematic Design Documents have been prepared by the Architect
and approved by the Owner. the Construction Manager shall prepare, for the
review of the Architect and approval of the Owner, a more detailed estimate with
supporting data. During the preparation of the Design Development Documents, the
Construction Manager shall update and refine this estimate at appropriate
intervals agreed to by the Owner. Architect and Construction Manager.
 
§ 2.1.5.3 When Design Development Documents have been prepared by the Architect
and approved by the Owner, the Construction Manager shall prepare a detailed
estimate with supporting data for review by the Architect and approval by the
Owner. During the preparation of the Construction Documents, the Construction
Manager shall update and refine this estimate at appropriate intervals agreed to
by the Owner, Architect and Construction Manager.
 
§ 2.1.5.4 lf any estimate submitted to the Owner exceeds previously approved
estimates or the Owner's budget, the Con~1ruction Manager shall make appropriate
recommendations to the Owner and Architect.
 
§ 2.1.6 SUBCONTRACTORS AND SUPPUERS
The Construction Manager shall seek to develop subcontractor interest in the
Project and shall furnish to the Owner and Architect for their information a
list of possible subcontractors, including suppliers who are to furnish
materials or equipment fabricated to a special design, from whom proposals will
be requested for each principal portion of the Work. The Architect will promptly
reply in writing to the Construction Manager if the Architect or Owner know of
any objection to such subcontractor or supplier. The receipt of such list shall
not require the Owner or Architect to investigate the qualifications of proposed
subcontractors or suppliers, nor shall it waive the right of the Owner or
Architect later to object to or reject any proposed subcontractor or supplier.
 
§ 2.1.7 LONG·LEAD·T1ME ITEMS
The Construction Manager shall recommend to the Owner and Architect a schedule
for procurement of long-lead­time items which will constitute part of tile Work
as required to meet the Project schedule. If such long-lead.time items are
procured by the Owner. they shall be procured on terms and conditions acceptable
to the Construction Manager. Upon the Owner's acceptance of tile Construction
Manager's Guaranteed Maximum Price proposal, all contracts for such items shall
be assigned by the Owner to the Construction Manager, who shall accept
responsibility for such items as if procured by the Construction Manager. The
Construction Manager shall expedite the delivery of long-lead-time items. As an
alternative to the Owner procuring long-lead-time items, Owner may direct
Construction Manager in writing to procure them subject to the following
conditions:
 
§ 2.1.7.1 Construction Manager shall procure such items subject to the
requirements of the Contract Documents and under subcontracts or purchase orders
that are assignable to Owner or Owner's designee at Owner's written direction.
 
§ 2.1.7.2 Owner shall pay for such items in the same manner as it pays for other
aspects of the Work. subject to Construction Manager providing the following
additional documentation for items to be stored off site and subject to the
limitations in §2.1. 7.3.
       
a.  
A description of the items and their location;

 
b.  
Copies of invoices from all subcontractors, vendors, and suppliers supplying the
pre-purchased items;

 
c.  
Bi lls of sale transferring title to owner by proper endorsement;

 
d.  
Certification that the items currently meet all requirements of the Project's
plans and specification and are insured from any damage or loss, including
without limitation, property loss, liability, and fire; and

 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 

 
 
e.  
Certification that the items nor any portion of them will be used on any other
project without Owner's express wriuen consent.

 
§ 2.1.7.2.1 Notwithstanding § 2.1.7.2 or any transfer of title to Owner,
Construction Manager shall store, safeguard, and insure such items and shall
remain liable for the risk of their loss until they are incorporated into the
Work and all the Work is Substantially Complcte. The risk of loss is subject to
the Owner's responsibility to pay the $25,000 deductible under Builder's Risk
insurance as a Cost of the Work
 
§ 2.1.7.3 Owner's obligation to pay Construction Manager for long·lead-time
items that Owner directs Construction Manager to procure under §2.1.7 is for
their costs that qualify as Costs of the Work, Construction Manager's Fee on
such Costs of the Work, and General Conditions at a rate ofl.5% on such Costs of
the Work.
 
§ 2.1.7.4 Owner's and Architect's representatives shall have the right to
inspect any items at their storage locations prior to paying for them.
§ 2.1.7.5 Construction Manager shall account for long-lead-time items purchased
in the GMP.
 
§ 2.1.7.6 Construction Manager and Owner contemplate that the following may be
long-lead-time items that Owner may direct Construction Manager to procure and
to proceed with as part of the Work before establishment of the GMP: (a)
procurement of curtain wall and storefront items; (b) procurement of concrete;
(c) procurement of steel items; and (e) procurement of elevators.
 
§ 2.1.7.7 The Warrant)' periods for long lead-time items shall not begin to run
until Substantial Completion of the Work unless otherwise specifically agreed in
writing by Owner.
 
§ 2.1.8 EXTENT OF RESPONSlBlUTY
The Construction Manager does not warrant or guarantee estimates and schedules
except as may be included as part of the Guaranteed Maximum Price. The
recommendations and advice of the Construction Manager concerning design
alternatives shall be subject to the review and approval of the Owner and the
Owner's professional consultants. It is not the Construction Manager's
responsibility to ascertain that the Drawings and Specifications are in
accordance with applicable laws, statutes, ordinances, building codes, rules and
regulations. However, if the Construction Manager recognit.CS that portions of
the Drawings and Specifications are at variance therewith, the Construction
Manager shall promptly notify the Architect and Owner in writing.
 
§ 2.1.9 EQUAL EMPlOYMENT OPPORTUNITY, AfARMATIVEACTION, NON..eMPLOYMENT OF
UNAUTHORIZED AUENS
The Construction Manager shall comply with applicable laws, regulations and
special requirements of the Contract Documents regarding equal employment
opportunity and affirmative action programs. Construction Manager shall not, in
performance of any of the Work, knowingly employ an unauthorized alien as
defined in the Immigration Reform and Control Act of 1986 and shall require the
same of its Subcontractors.
 
§ 2.2 GUARANTEED MAXIMUM PRICE PROPOSAL AND CONTRACT TIME
§ 2.2.1 Construction Manager has previously provided Owner a detailed cost
estimate based upon 95% Construction Documents pursuant to their April 2009
Agreement. The version incorporated herein by reference is the August 6, 2009
update. The "Phase I GMP Site Development" that was included in that estimate
has already been completed by separate contract. The Phase II Construction
Estimate included in that estimate is the one applicable to this Project and is
$41,338,356. When the Drawings and Specifications are sufficiently complete, the
Construction Manager shall propose a Guaranteed Maximum Price, which shall be
the sum of the estimated Cost of the Work, the Construction Manager's Fee, and
the General Conditions as defined in Article 11. This proposed GMP is expected
to be less than or equal to the $41,338,356 estimate in the detailed cost
estimate except to the extent that modifications to Drawings and Specifications
would reasonably add to tbe cost of the Project., and Construction Manager shall
use its best efforts to ensure this expectation is met
 
§ 2.2.2 As the Drawings and Specifications may not be finished at the time the
Guaranteed Maximum Price proposal is prepared, the Construction Manager shall
provide in the Guaranteed Maximum Price for further development of the Drawings
and Specifications by the Architect that is consistent with the Contract
Documents and reasonably
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
interable therefrom. Such further development does not include such things as
changes in scope, systems, kinds and quality of materials, finishes or
equipment, all of which, if required, shall be incorporated by Change Order.
 
§ 2.2.3 The estimated Cost of the Work shall include the Construction Manager's
contingency, a sum established by the Construction Manager with Owner's
agreement, for the Construction Manager's exclusive use to cover costs arising
under Section 2.2.2 and other costs which are properly reimbursable as Cost of
the Work but not the basis for a Change Order.
 
§ 2.2.4 BASIS OF GUARANTEED MAXIMUM PRICE
The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include:
 
 
.1
A list of the Drawings and Specifications, including all addenda thereto and the
Conditions of the Contract, which were used in preparation of the Guaranteed
Maximum Price proposal.,

 
.2
A list of allowances and a statement of their basis.

 
.3
A list of the clarifications and assumptions made by the Construction Manager in
the preparation of the Guaranteed Maximum Price proposal to supplement the
information contained in the Drawings and Specifications.

 
.4
The proposed Guaranteed Maximum Price, including a statement of the estimated
cost organized by trade categories. allowances, contingency, and other items and
the Fee that comprise the Guaranteed Maximum Price.

 
.5
The Date of Substantial Completion upon which the proposed Guaranteed Maximum
Price is based, and a schedule of the Construction Documents issuance dates upon
which the date of Substantial Completion is based.

 
§ 2.2.5 The Construction Manager shall meet with the Owner and Architect to
review the Guaranteed Maximum Price proposal and the written statement of its
basis. In the event that the Owner or Architect discover any inconsistencies or
inaccuracies in the information presented, they shall promptly notify the
Construction Manager,who shall make appropriate adjustments to the Guaranteed
Maximum Price proposal, its basis, or both.
 
§ 2.2.6 Unless the Owner accepts the Guaranteed Maximum Price proposal in
writing on or before the date specified in the proposal for such acceptance and
so notifies the Construction Manager, the Guaranteed Maximum Price proposal
shall not be effective without written acceptance by the Construction Manager.
 
§ 2.2.7 Prior to the Owner's acceptance of the Construction Manager's Guaranteed
Maximum Price proposal and issuance ofa Notice to Proceed, the Construction
Manager shall not incur any cost to be reimbursed as part or the Cost of the
Work, except as the Owner may specifically authorize in writing.
 
§ 2.2.8 Upon acceptance by the Owner of the Guaranteed Maximum Price proposal,
the Guaranteed Maximum Price and its basis shall be set forth in Amendment No.
I. The Guaranteed Maximum Price shall be subject to additions and deductions by
a change in the Work as provided in the Contract Documents, and the Date of
Substantial Completion shall be subject to adjustment as provided in the
Contract Documents.
 
§ 2.2.9 The Owner shall authorize and cause the Architect to revise the Drawings
and Specifications to the extent necessary to reflect the agreed-upon
assumptions and clarifications contained in Amendment No. 1. Such revised
Drawings and Specifications shall be furnished to the Construction Manager in
accordance with schedules agreed to by the Owner, Architect and Construction
Manager. The Construction Manager shall promptly notify the Architect and Owner
if such revised Drawings and Specifications are inconsistent with the
agreed-upon assumptions and clarifications.
 
§ 2.2.10 The Guaranteed Maximum Price shall include in the Cost of the Work only
those taxes which are enacted at the time the Guaranteed Maximum Price is
established.
 
§ 2.3 CONSTRUCTION PHASE
§ 2.3.1 GENERAL
§ 2.3.1.1 The Construction Phase shall commence on the earlier of:
 
 
(1)
the Owner's acceptance of the Construction Manager's Guaranteed Maximum Price
proposal and issuance of a Notice to Proceed, or

 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(2)
the Owner's first authorization to the Construction Manager under this Agreement
to:

       (a) award a subcontract except pursuant to Section 2.1.7, or
       (b) undertake construction Work with the Construction Manager's own
forces, or
       (c) issue a purchase order for materials or equipment required for the
Work except pursuant to Section 2.1.7.
 
§ 2.3.2 ADMINISTRATION
§ 2.3.2.1 Those portions of tbe Work that the Construction Manager does not
customarily perform with the Construction Manager's own personnel shall be
performed Wlder subcontracts or by other appropriate agreements with the
Construction Manager. The Construction Manager shall obtain bids from
Subcontractors and from suppliers of materials or equipment fabricated to a
special design for the Work from the list previously reviewed and, after
analyzing such bids, shall deliver such bids to the Owner and Architect. The
Owner will then determine, with the advice of the Construction Manager and
subject to the reasonable objection of the Architect, which bids will be
accepted. The Owner may designate specific persons or entities from whom the
Construction Manager shall obtain bids; however, if the Guaranteed Maximum Price
has been established, the Owner may not prohibit the Construction Manager from
obtaining bids from other qualified bidders. The Construction Manager shall not
be required to contract with anyone to whom the Construction Manager has.
reasonable objection.
 
§ 2.3.2.2 If the Guaranteed Maximum Price has been established and a specific
bidder among those whose bids are delivered by the Construction Manager to the
Owner and Architect (I) is recommended to the Owner by the Construction Manager;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid which conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Construction Manager may require that a change in the Work be issued to
adjust the Contract Time and the Guaranteed Maximum Price by the difference
between the bid of the person or entity recommended to the Owner by the
Construction Manager and the amount of the subcontract or other agreement
actually signed with the person or entity designated by the Owner.
 
§ 2.3.2.3 Subcontracts and agreements with suppliers furnishing materials or
equipment fabricated to a special design shall conform to the payment provisions
of Sections 7.1.8 and 7.1.9 and shall not be awarded on the basis of cost plus a
fee without the prior consent of the Owner.
 
§ 2.3.2.4 The Construction Manager shall schedule and conduct meetings at which
the Owner, Architect, Construction Manager and appropriate Subcontractors can
discuss the status of the Work. The Construction Manager shall prepare and
promptly distribute meeting minutes. The Construction Manager shall meet with
the Architect regularly, at least once every two weeks, to discuss the Project.
 
§ 2.3.2.5 Promptly after the Owner's acceptance of the Guaranteed Maximum Price
proposal, the Construction Manager shall prepare a schedule in accordance with
Section 3.10 of A20ITM -1997, including the Owner's occupancy requirements.
 
§ 2.3.2.6 The Construction Manager shall provide monthly written reports to the
Owner and Architect on the progress of the entire Work. The Construction Manager
shall maintain a daily log containing a record of weather, Subcontractors
working on the site, number of workers, Work accomplished, problems encountered
and other similar relevant data as the Owner may reasonably require. The log
shall be available to the Owner and Architect.
 
§ 2.3.2.7 'The Construction Manager shall develop a system of cost control for
the Work, including regular monitoring of actual costs for activities in
progress and estimates for uncompleted tasks and proposed changes. The
Construction Manager shall identify variances between actual and estimated costs
and report the variances to the Owner and Architect at regular intervals.
 
§ 2.4 PROFESSIONAL SERVICES
Section 3.12.10 of A20ITM -1997 shall apply to both the Preconstruction and
Construction Phases.
 
§ 2.5 HAZARDOUS MATERIALS
Section 10.3 of A20 ITM •• J 997 shall apply to both the Preconstruction and
Construction Phases.
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3 OWNER'S RESPONSIBILITIES
§ 3. 1 INFORMATION AND SERVICES
§ 3.1.1 The Owner shall provide full information in a timely manner regarding
the requirements of the Project, including a program which sets forth the
Owner's objectives, constraints and criteria, including space requirements and
relationships, flexibility and expandability requirements, special equipment and
systems, and site requirements.
 
§ 3.1.2 The Owner shall, at the written request of the Construction Manager
prior to commencement of the Construction Phase and thereafter, furnish to the
Construction Manager reasonable evidence that finacial arrangements have been
made to fulfill the Owner's obligations under the Contract. Furnishing of such
evidence shall be a condition precedent to commencement or continuation of the
Work. After such evidence has been furnished, the Owner shall not materially
vary such financial arrangements without prior notice to the Construction
Manager.
 
§ 3.1.3 The Owner shall establish and update an overall construction budget for
the Project (not including soft costs such as the architect's fee), based on
consultation with the Construction Manager and Architect, which shall include
contingencies for changes in the Work and other costs which are the
responsibility of the Owner.
 
§ 3.1.4 STRUCTURAL AND ENVIRONMENTAL TESTS, SURVEYS AND REPORTS
In the Preconstruction Phase, the Owner shall furnish the following with
reasonable promptness and at the Owner's expense. Except to the extent that the
Construction Manager knows of any inaccuracy, the Construction Manager shall be
entitled to rely upon the accuracy of any such information, reports, surveys,
drawings and tests described in Sections 3.104.1 through 3.1.404 but shall
exercise customary precautions relating to the performance of the Work.
 
§ 3.1.4.2 Surveys describing physical characteristics, legal limitations and
utility locations for the site of the Project, and a written legal description
of the site. The surveys and legal information shall include, as applicable,
grades and lines of streets, alleys, pavements and adjoining property and
structures; adjacent drainage; rights-of-way, restrictions, easements,
encroachments, zoning, deed restrictions, boundaries and contours of the site;
locations, dimensions and necessary data pertaining to existing buildings, other
improvements and trees; and information concerning available utility services
and lines, both public and private, above and below grade, including inverts and
depths. All information on the survey shall be referenced to a project
benchmark.
 
§ 3.1.4.3 The services of a geotechnical engineer when such services are
requested by the Construction Manager. Such services may include but are not
limited to test borings, test pits, determinations of soil bearing values,
percolation tests, evaluations of hazardous materials, ground corrosion and
resistivity tests, including necessary operations for anticipating subsoil
conditions, with reports and appropriate professional recommendations.
 
§ 3.1.4.4 Structural, mechanical, chemical, air and water pollution tests, tests
for hazardous materials, and other laboratory and environmental tests,
inspections and reports which are required by law.
 
§ 3.1.4.5 The services of other consultants when such services are reasonably
required by the scope of the Project and are requested by the Construction
Manager.
 
§ 3.2 OWNER'S DESIGNATED REPRESENTATIVE
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner's
approval or authorization. This representative shall have the authority to make
decisions on behalf of the Owner concerning estimates and schedules,
construction budgets, and changes in the Work, and shall render such decisions
promptly and furnish information expeditiously, so as to avoid unreasonable
delay in the services or Work of the Construction Manager. Except as otherwise
provided in Section 4.2.1 of A20ITM -1997, the Architect does not have such
authority.
 
§ 3.3 ARCHITECT
The Owner shall retain an Architect to provide Basic Services, including normal
structural, mechanical and electrical engineering services, other than cost
estimating services, described in the edition of AIA® Document B141TM-1997,
Abbreviated Standard Form of Agreement Between Owner and Architect current as of
the date of this Agreement. The Owner shall authorize and cause the Architect to
provide those Additional Services described
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
in B14ITM-1997, requested by the Construction Manager which must necessarily be
provided by the Architect for the Preconstruction and Construction Phases of the
Work. Such services shah be provided in accordance with time schedules agreed to
by the Owner, Architect and Construction Manager. Upon request of the
Construction Manager, the Owner shall furnish to the Construction Manager a copy
of the Owner's Agreement with the Architect, from which compensation provisions
may be deleted.
 
§ 3.4 LEGAL REQUIREM ENTS
The Owner shah determine and advise the Architect and Construction Manager of
any special legal requirements relating specifically to the Project which differ
from those generally applicable to construction in the jurisdiction of the
Project. The Owner shall furnish such legal services as are necessary to provide
the information and services required under Section 3.1.
 
ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
 
The Owner shall compensate and make payments to the Construction Manager for
Preconstruction Phase services as follows:
 
§ 4.1 COMPENSATION
§ 4.1.1 Construction Manager has already been fully compensated under a separate
April 2009 agreement between the parties for the services described in Sections
2.1 and 2.2 except for long lead time items procured by Construction Manager
under Sections 2.1.7.1 and 2.1.7.2, and the Construction Manager's compensation
shall be as prescribed in Section 2.1.7.3 for such items.
 
(State basis of compensation, whether a stipulated sum, multiple of Direct
Personnel Expense, actual cost, etc. Include a statement of reimbursable cost
items as applicable.)
 
§ 4.1.2 Compensation for Preconstruction Phase Services shall be equitably
adjusted if such services extend beyond ( 365 ) days from the date of this
Agreement or if the originally contemplated scope of services is significantly
modified.
 
§ 4.1.3 If compensation is based on a multiple of Direct Personnel Expense,
Direct Personnel Expense is defined as the direct salaries of the Construction
Manager's personnel engaged in the Project and the portion of the cost of their
mandatory and customary contributions and benefits related thereto, such as
employment taxes and other statutory employee benefits, insurance, sicke laave,
holidays, vacations, pensions and similar contributions and benefits.
 
§ 4.2 PAYMENTS
 
§ 4.2.1 Payments shall be made monthly following presentation of the
Construction Manager's invoice and, where applicable, shall be in proportion to
services performed.
 
§ 4.2.2 Payments are due and payable thirty ( 30 ) days from the date the
Construction Manager's invoice is received by the Owner. Amounts unpaid after
the date on which payment is due shall bear interest at the rate entered below,
or in the absence thereof, at the legal rate prevailing from time to rime at the
place where the Project is located.
(Insert rate of interest agreed upon.)
 
3% per annum
 
(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner 's and
Contractor's principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)
 
ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
 
The Owner shall compensate the Construction Manager for Construction Phase
services as follows:
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 

§ 5.1 COMPENSATION
§ 5.1.1 For the Construction Manager's performance of the Work as described in
Section 2.3, the Owner shall pay the Construction Manager in current funds the
Contract Sum consisting of the Cost of the Work as defined in Article 6, the
General Conditions as defined in Article 11, and the Construction Manager's Fee
determined as follows:
 
3.25% of the Cost of the Work. Adjustments for changes in the Work shall be 5%
for Construction Manager, 15% for Subcontractor work performed by
subcontractor's own forces, and 5% for second-tier subcontractors.
 
(State a lump sum, percentage of actual Cost of the Work or other provision for
determining the Construction Manager's Fee, and explain how the Construction
Manager's Fee is to be adjusted for changes in the Work.)
 
§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The sum of the Cost of the Work, General Conditions and the Construction
Manager's Fee are guaranteed by the Construction Manager not to exceed the
amount provided in Amendment No. 1, subject to additions and deductions by
changes in the Work as provided in the Contract Documents. Such maximum sum as
adjusted by approved changes in the Work is referred to in the Contract
Documents as the Guaranteed Maximum Price. Costs which would cause the
Guaranteed Maximum Price to be exceed shall be paid by the Construction Manager
without reimbursement by the Owner.
 
To the extent the Cost of the Work, General Conditions, and Fee are less than
the GMP, Construction Manager shall be paid 25% of the difference at the time of
final payment.
 
(Insert specific provisions if the Construction Manager is to participate in any
savings.)
 
§ 5.3 CHANGES IN THE WORK
§ 5.3.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work subsequent to the execution of Amendment No. 1 may be determined by any of
the methods listed in Section 7.3.3 of A2©1.TM-1997.
 
§ 5.3.2 In calculating adjustments to subcontracts (except those awarded with
the Owner's prior consent on the basis of cost plus a fee), the terms "cost" and
"fee" as used in Section 7.3.3.3 ofA2OITM-1997 and the terms "costs" and "a
reasonable allowance for overhead and profit" as used in Section 7.3.6 of
A20lTM_1997 shall have the meanings assigned to them in that document and shall
not be modified by this Article 5. Adjustments to subcontracts awarded with the
Owner's prior consent on the basis of cost plus a fee shall be calculated in
accordance with the terms of thase subcontracts.
 
§ 5.3.3 In calculating adjustments to the Contract, the terms "cost" and "costs"
as used in the above-referenced provisions of A201 TM-1997 shall mean the Cost
of the Work as defined in Article 6 of this Agreement, and the term "and a
reasonable allowance for overhead and profit" shall mean the Construction
Manager's Fee as defined in Section 5.1.1 of this Agreement.
 
§ 5.3.4 If no specific provision is made in Section 5.1.1 for adjustment of the
Construction Manager's Fee in the case of changes in the Work, or if the extent
of such changes is such, in the aggregate, that application of the adjustment
provisions of Section 5.1.1 will cause substantial inequity to the Owner or
Construction Manager, the Construction Manager's Fee shall be equitably adjusted
on the basis of the Fee established for the original Work.
 
§ 5.4 SCHEDULE
§ 5.4.1 Construction Manager shall perform its duties such that Owner may
reasonably issue a Notice to Proceed with construction on or before February 10,
2010.
 
§ 5.4.2 If Owner issues a Notice to Proceed with construction on or before
February 10, 2010, Construction Manager shall achieve Substantial Completion by
May 10, 2011.
 
ARTICLE 6 COST 0F THE WORK FOR CONSTRUCTION PHASE
§ 6.1 COSTS TO BE REIMBURSED
§ 6.1.1 The term "Cost of the Work" shall mean costs necessarily incurred by the
Construction Manager in the proper performance of the Work. Such costs shall be
at rates not higher than those customarily paid at the place of the
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 

§ 6.1.2 LABOR COSTS
 
.1
Wages of construction workers directly employed by the Construction Manager to
perform the construction of the Work at the site or, with the Owner's agreement,
at off site workshops.

 
.2
Wages or salaries of the Construction Manager's supervisory and administrative
personnel when stationed at the site with the Owner's agreement.

 
Classification                                                                Name
 
(If it is intended that the wages or salaries of certain personnel stationed at
the Construction Manager 's principal office or offices other thon the site
office shall be included in the Cost of the Work, such personnel shall be
identifed below.)
 
(Paragraphs deleted)
 
.3
Wages and salaries of the Construction Manager's supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for Chat portion of their Lime required far the Work.

 
.4
Costs paid or incurred by the Construction Manager for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements, and, for personnel not covered by such agreements, customary
benefits such as sicle leave, medical and health benefits, holidays, vacations
and pensions, provided that such costs are based on wages and salaries included
in the Cost of the Work under Sections 6.1.2.1 through 6.1 2.3.

 
§ 6.1.3 SUBCONTRACT COSTS
Payments made by the Construction Manager to Subcontractors in accordance with
the requirements of the subcontracts.
 
§ 6.1.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
 
.1
Costs, including transportation, of materials and equipment incorporated or to
be incorporated in the completed construction.

 
.2
Costs of materials described in the preceding Section 6.1.4.1 in excess of those
actually installed but required to provide reasonable allowance for waste and
for spoilage. Unused excess materials, if any, shall be handed over to the Owner
at the completion of the Work or, at the Owner's option, shall be sold by the
Construction Manager; amounts realized, if any, from such sales shall be
credited to the Owner as a deduction from the Cost of the Work.

 
§ 6.1.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
 
.1
Costs, including transportation, installation, maintenance, dismantling and
removal of materials, supplies, temporary facilities, machinery, equipment, and
hand tools not customarily owned by the construction workers, which are provided
by the Construction Manager at the site and fully consumed in the performance of
the Work; and cost less salvage value on sue items if not fully consumed,
whether sold to others or retained by the Construction Manager. Cost for items
previously used by the Construction Manager shall mean fair market value.

 
.2
Rental charges for temporary facilities, machinery, equipment and band tools not
customarily owned by the construction workers, which are provided by the
Construction Manager at the site, whether rented from the Construction Manager
or others, and costs of transportation, installation, minor repairs and
replacements, dismantling and removal thereof. Rates and quantities of equipment
rented shall be subject to the Owner's prior approval.

 
.3
Costs of removal of debris from the site.

 
.4
Reproduction costs, costs of telegrams, facsimile transmissions and
long-distance telephone calls, postage and express delivery charges, telephone
at the site and reasonable petty cash expenses of the site office.

 
.5
That portion of the reasonable travel and subsistence expenses of the
Construction Manager's personnel incurred while traveling in discharge of duties
connected with the Work.

 
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 


 
§ 6.1.6 MISCELLANEOUS COSTS
 
.1
That portion directly attributable to this Contract of premiums for insurance
and bonds. These premiums are at Construction Manager's established rates for
2009 and are as follows: (If charges for self-insurance are to be included,
specify the basis of reimbursement)

Payment and performance bonds: $ 6.55 per $1,000
Liability insurance: 0.75% of Cost of Work
 
.2
Sales, use or similar taxes imposed by a governmental authority which are
related to the Work and for which the Construction Manager is liable.

 
.3
Fees and assessments for the building permit and for other permits, licenses and
inspections for which the Construction Manager is required by the Contract
Documents to pay.

 
.4
Fees of testing laboratories for tests required by the Contract Documents,
except those related to nonconforming Work other thon that for which payment is
permitted by Section 6.1.8.2.

 
.5
Royalties and license fees paid for the use of a particular design, process or
product required by the Contract Documents; the colt of defending suits or
claims for infringement of patent or other intellectual property rights arising
from such requirement by the Contract Documents; payments made in accordance
with legal judgments against the Construction Manager resulting from such suits
or claims and payments of settlements made with the Owner's consent; provided,
however, that such costs of legal defenses, judgment and settlements shall net
be included in the calculation of the Construction Manager's Fee or the
Guaranteed Maximum Price and provided that such royalties, fees and costs are
not excluded by the last sentence of Section 3.17.1 ofA201TM--1997 or other
provisions of the Contract Documents.

 
.6
Data processing costs related to the Work.

 
.7
Deposits lost for causes other than the Construction Manager's negligence or
failure the fulfill a specific responsibility to the Owner set forth in this
Agreement.

 
.8
Legal, mediation and arbitration costs, other than those arising from disputes
between the Owner and Construction Manager, reasonably incurred by the
Construction Manager in the performance of the Work and with the Owner's written
permission, which permission shall net be unreasonably withheld.

 
.9
Deleted.

 
 
§ 6.1.7 OTHER COSTS
 
.1
Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.

 
§ 6.1.8 EMERGENCIES AND REPAIRS TO DAMAGED OR NONCONFORMING WORK
The Cost of the Work shall also include colts described in Section 6.1.l which
are incurred by the Construction Manager:
 
.1
In taking action to prevent threatened damage, injury or loss in case of an
emergency affecting the safety of persons and property, as provided in Section
10.6 of A201 Tm-1997.

 
 
.2
ln repairing or correctiog damaged or nonconforming Work executed by the
Construction Manager or the Construction Manager's Subcontractors or suppliers,
provided that such damaged or nonconforming Work was not caused by the
negligence or failure to fulfill a specific responsibility to the Owner set
forth in this agreement of the Construction Manager or the Construction
Manager's foremen, engineers or superintendents, or other supervisory,
administrative or managerial personnel of the Construction Manager, or the
failure of the Construction Manager's personnel to supervise adequately the Work
of the Subcontractors or suppliers, and only to the extent that the colt of
repair or correction is not recoverable by the Construction Manager from
insurance, Subcontractors or suppliers.

 
§ 6.1.9 The costs described in Sections 6.1.1 through 6.1.8 shall be included in
the Cost of the Work notwithstanding any provision of A1A or A201TM-1997 other
Conditions of the Contract which may require the Construction Manager to pay
such costs, unless such costs are excluded by the provisions of Section 6.2.
 
§ 6.2 COSTS NOT TO BE REIMBURSED
§ 6.2.1 The Cost of the Work shall net include:
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
.1
Salaries and other compensation of the Construction Manager's personnel
stationed at the Construction Manager's principal office or offices other than
the site office, except as specifically provided in Sections 6.1.2.2 and 6.1.23.

 
.2
Expenses of the Construction Manager's principal office and offices other than
the site office, except as specifically provided in Section 6.1.

 
.3
Overhead and general expenses, except as may be expressly included in Section
6.1.

 
.4
The Construction Manager's capital expenses, including interest on the
Construction Manager's capital employed for the Work.

 
.5
Rental costs of machinery and equipment, except as specifically provided in
Section 6.1.52.

 
.6
Except as provided in Section 6.1.8.2, costs due to the negligence of the
Construction Manager or to the failure of the Construction Manger to fulfill a
specific responsibility to the Owner set forth in this Agreement_

 
.7
Costs incurred in the performance of Preconstruction Phase Services.

 
.8
Except as provided in Section 6.1.7.1, any cost not specifically and expressly
described in Section 6.1

 
.9
Costs which would cause the Guaranteed Maximum Price to be exceeded.

 
.10
General Conditions Costs.











 
.11
Temporary utility costs such as for electric, water, sewer, and telephone to
serve temporary facilities of Construction Manager at the Project site and to
serve the Work, which shall be a separate cost category that is not a Cost of
the Work but the direct costs of which are reimbursable by Owner to Contractor
without mark up on them for Fees, General Conditions or otherwise.

  
§ 6.3 DISCOUNTS, REBATES AND REFUNDS
§ 6.3.1 Cash discounts obtained on payments made by the Construction Manager
shall accrue to the Owner if (1) before making the payment, the Construction
Manager included them in an Application for Payment and received payment
therefor from the Owner, or (2) the Owner has deposited funds with the
Construction Manager with which to make payments; otherwise, cash discounts
shall accrue to the Construction Manager. Trade discounts, rebates, refunds and
amounts received from sales of surplus materials and equipment shall accrue to
the Owner, and the Construction Manager shall make provisions so that they can
be secured. Construction Manager shall notify Owner in advance of available cash
discounts and thon allow Owner full opportunity to elect whether to deposit
funds with Construction Manager with which to make payments so as to realize the
benefit of the cash discounts.
 
§ 6.3.2 Amounts which accrue to the Owner in accordance with the provisions of
Section 6.3.1 shall be credited to the Owner as a deduction from the Cost of the
Work.
 
§ 6.4 ACCOUNTING RECORDS
§ 6.4.1 The Construction Manager shall keep full and detailed accounts and
exercise such controls as may be necessary for proper financial management under
this Contract; the accounting and control stems shall be satisfactory to the
Owner. The Owner and the Owner's accountants shall lie afforded access to the
Construction Manager's records, books, correspondence, instructions, drawings,
receipts, subcontracts, purchase orders, vouchers, memoranda and other data
relating to this Project, and the Construction Manager shall preserve these for
a period of three years after final payment, or for such Longer period as may be
required by law.
 
ARTICLE 7 CONSTRUCTION PHASE
(Paragraph deleted)
§ 7.1 PROGRESS PAYMENTS
§ 7.1.1 Based upon Applications for Payment submitted to the Architect by the
Construction Manager and Certificates for Payment issued by the Architect, the
Owner shall make progress payments on account of the Contract Sum to the
Construction Manager as provided below and elsewhere in the Contract Documents.
 
§ 7.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the fast day of the month, or as follows:
 
§ 7.1.3 Provided an Application for Payment is received by the Architect not
latex than the 1st day of a month, the Owner shall make payment to the
Construction Manager not later than the 30`h day of the same month. If an
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
Application for Payment is received by the Architect after the application date
fixed above, payment shall be made by the Owner not later than thirty ( 30 )
days after the Architect receives the Application for Payment.
 
§ 7.1.4 With each Application for Payment, the Construction Manager shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached and any other evidence required by the Owner or Architect to
demonstrate Chat cash disbursements already made by the Construction Manager on
account of the Cost of the Work equal or exceed (1) progress payments already
received by the Construction Manager; less (2) that portion of Chose payments
attributable to the Construction Manager's Fee; plus (3) payrolls for the period
covered by the present Application for Payment. Construction Manager shall also
include executed Partial Releases and Waivers of Liens and Claims in the form of
Exhibit 13 hereto from itself, its subcontractors, and its suppliers.
 
§ 7.1.5 Each Application for Payment shall be based upon the must recent
schedule of values submitted by the Construction Manager in accordance with the
Contract Documents. The schedule of values shall allocate the entire Guaranteed
Maximum Price among the various portions of the Work, except Chat the
Construction Manager's Fee shall be shown as a single separate item. The
schedule of values shall be prepared in such form and supported by such data to
substantiate its accuracy as the Architect may require. This schedule, unless
objected to by the Architect, shall be used as a basis for reviewing the
Construction Manager's Applications for Payment.
 
§ 7.1.6 Applications for Payment shall show the percentage completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage completion shall be the lesser of (1) the percentage of
that portion of the Work which has actually been completed or (2) the percentage
obtained by dividing (a) the expense which has actually been incurred by the
Construction Manager on account of that portion of the Work for which the
Construction Manager has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.
 
§ 71.7 Subject to other provisions of the Contact. Documents, the amount of each
progress payment shall be computed as follows:
 
 
 
.1
Take Chat portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
Chat portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute may be
included as provided in Section 7.3.8 ofA201TM-1997, even though the Guaranteed
Maximum Price has not yet been adjusted by Change Order.

 
.2
Add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work or, if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing.

 
.3
Add the Construction Manager's Fee, less retainage of ten percent ( 10% ). The
Construction Manager's Fee shall be computed upon the Cost of the Work described
in the two preceding Sections at the rate stated in Section 5.1.1 or, if the
Construction Manager's Fee is stated as a fixed sum in Chat Section, shall be an
amount which bears the same ratio to that fixed-sum Fee as the Cost of the Work
in the two preceding Sections bears to a reasonable estimate of the probable
Cost of the Work upon its completion.

 
.4
Subtract the aggregate of previous payments made by the Owner.

 
.5
Subtract the shortfall, if any, indicated by the Construction Manager in the
documentation required by Section 7.1.4 to substantiate prior Applications for
Payment, or resulting from errors subsequently discovered by the Owner's
accountants in such documentation.

 
.6
Subtract amounts, if any, for which the Architect has withheld or nullified a
Certificate for Payment as provided in Section 9.5 of 01-1997.





  
§ 7.1.8 Except with the Owner's prior approval, payments to Subcontractors shall
be subject to retention of not less than ten percent ( 10% ). The Owner and the
Construction Manager shall agree upon a mutually acceptable procedure for review
and approval of payments and retention for subcontracts. Owner shall give
reasonable consideration to release of retention sooner for Subcontractors who
complete their scope of Work early in the Project.
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 

 
§ 7.1.9 Except with the Owner's prior approval, the Construction Manager shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.
 
§ 7.1.10 In taking action on the Construction Manager's Applications for
Payment, the Architect shall be entitled to rely on the accuracy and
completeness of the information furnished by the Construction Manager and shall
not be deemed to represent Chat the Architect has made a detailed examination,
audit or arithmetic verification of the documentation submitted in accordance
with Section 7.1.4 or other supporting data, that the Architect has made
exhaustive or continuous on-site inspections or that the Architect has made
examinations to ascertain how or for what purposes the Construction Manager has
used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner's accountants acting in the sole interest of the Owner.
 
§ 7.2 FINAL PAYMENT
§ 7.2.1 Final payment shall be made by the Owner to the Construction Manager
when (1) the Contract has been fully performed by the Construction Manager
except for the Construction Manager's future responsibility to correct
nonconforming Work not on any punch List, as provided in Section 112.2 of
A20ITM-1997, and to satisfy other requirements, if any, which necessarily
survive final payment; (2) a final Application for Payment and a final
accounting for the Cost of the Work have been submitted by the Construction
Manager and reviewed by the Owner's accountants; (3) Conditional Final Releases
and Waivers of Liens and Claims in the form of Exhibit G hereto have been
provided from Construction Manager, its subcontractors, and its suppliers; and
(4) a final Certificate for Payment has then been issued by the Architect; such
final payment shall be made by the Owner not more than 30 days alter the
issuance of the Architect's final Certificate for Payment, or as follows:
 
§ 7.2.2 The amount of the final payment shall be calculated as follows:
 
 
.1
Take the sum of the Cost of the Work substantiated by the Construction Manager's
final accounting and the Construction Manager's Fee, but not more than the
Guaranteed Maximum Price.

 
.2
Subtract amounts, if any, for which the Architect withholds, in whole or in
part, a final Certificate for Payment as provided in Section 93.1 of A201TM-l
997 or other provisions of the Contract Documents.

 
.3
Subtract the aggregate of previous payments made by the Owner.









  
If the aggregate of previous payments made by the Owner exceeds the amount due
the Construction Manager, the Construction Manager shall reimburse the
difference to the Owner.
 
§ 7.2.3 The Owner's accountants will review and report in writing on the
Construction Manager's final accounting within 30 days after delivery of the
final accounting to the Architect by the Construction Manager. Based upon such
Cost of the Work as the Owner's accountants report to be substantiated by the
Construction Manager's final accounting, and provided the other conditions of
Section 7.2.1 have been met, the Architect will, within seven days alter receipt
of the written report of the Owner's accountants, either issue to the Owner a
final Certificate for Payment with a copy to the Construction Manager or notify
the Construction Manager and Owner in writing of the Architect's reasons for
withholding a certificate as provided in Section 9.5.1 of A2fl ITM-1997 . The
time periods stated in this Section 7.2 supersede those stated in Section 9.4.1
of A20ITM-1997.
 
§ 7.2.4 If the Owner's accountants report the Cost of the Work as substantiated
by the Construction Manager's final accounting to be less than claimed by the
Construction Manager, the Construction Manager shall be entitled to proceed in
accordance with Article 9 without a further decision of the Architect. Unless
agreed to otherwise, a demand for mediation or arbitration of the disputed
amount shall be made by the Construction Manager within 60 days alter the
Construction Manager's receipt of a copy of the Architect's final Certificate
for Payment. Failure to make such demand within this 60-day period shall result
in the substantiated amount reported by the Owner's accountants becoming binding
on the Construction Manager. Pending a final resolution of the disputed amount,
the Owner shall pay the Construction Manager the amount certified in the
Architect's final Certificate for Payment.
 
§ 7.2.5 If, subsequent to final payment and at the Owner's request, the
Construction Manager incurs costs described in Section 6.1 and not excluded by
Section 6.2 (1) to correct nonconforming Work or (2) arising from the resolution
of disputes, the Owner shall reimburse the Construction Manager such costs and
the Construction Manager's Fee, if
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
any, related thereto on the same basis as if such costs had been incurred prior
to final payment, but not in excess of the Guaranteed Maximum Price. If the
Construction Manager has participated in savings, the amount of such savings
shall be recalculated and appropriate credit given to the Owner in determining
the net amount to be paid by the Owner to the Construction Manager.
 
ARTICLE 8 INSURANCE AND BONDS
§ 8.1 INSURANCE REQUIRED OF THE CONSTRUCTION MANAGER
During both phases of the Project, the Construction Manager shall purchase and
maintain insurance as set forth in Section 11.1 of A201Tm-1997. Owner shall be
named as an additional insured on all policies, with the exception of worker's
compensation. Such insurance shall be written for not less than the following
limits, or greater if required by law:
 
§ 8.1,1 Workers' Compensation and Employers' Liability meeting statutory limits
mandated by state and federal laws. If (1) limits in excess of those required by
statute are to be provided, or (2) the employer is not statutorily bound to
obtain such insurance coverage or (3) additional coverages are required,
additional coverages and limits for such insurance shall be as follows:
 
Employers' Liability                $ 100,000 - Each accident
$ 500,000 - Disease, policy limit each employee
$ 500,000 - Disease, policy limit
 
with umbrella liability insurance to caver liabilities in excess of these up to
the required limits of the Umbrella Liability Policy.
 
§ 8.1.2 Commercial General Liability including coverage for Premises-Operations,
Independent Contractors' Protective, Products-Completed Operations, Contractual
Liability, Personal Injury and Broad Form Property Damage (including coverage
for Explosion, Collapse and Underground hazards):
$1,000,000                       x Each Occurrence
$2,000,000                       x General Aggregate
$1,000,000                       x Personal and Advertising Injury
$2,000,000                       x Products-Completed Operations Aggregate
 
 
 
.1
The policy shall be endorsed to have the General Aggregate apply to this Project
only.

 
.2
Products and Completed Operations insurance shall be maintained for a minimum
period of at least ( five ) year(s) after either 90 days following Substantial
Completion or final payment, whichever is earlier.

 
.3
The Contractual Liability insurance shall include coverage sufficient to meet
the obligations in Section 3.18 of A201-1997.









  
§ 8.1.3 Automobile Liability (owned, non-owned and hired vehicles) for bodily
injury and property damage: $2,000,000 Each Accident
 
§ 8.1.4 Other coverage:
 
Umbrella Liability Policy for $10 million over primary, $25,000 retention.
 
(1f Umbrella Excess Liability coverage is required over the prima ry insurance
or retention, insert the coverage limits. Commercial General Liability and
Automobile Liability limits may be attained by individual policies or by a
combination of primary policies and Umbrella and/or .Excess Liability policies.
If Project Management Protective Liability Insurance is to be provided, state
the limits here.)
 
Builder's "all-risk " per section 11.4 of A201TM-1997, with coverage to include
equipment breakdown/boiler & machinery through Substantial Completion.
Deductible shall not exceed $25,000.
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
§ 8.2 INSURANCE REQUIRED OF THE OWNER During both phases of the Project, the
Owner shall purchase and maintain liability insurance, including waivers of
subrogation, as set forth in Sections 11.2 and 11.4 of A2011997. Such insurance
shall be written for not less than the following limits, or greater if required
by law:
 
§ 8.2.1
(Paragraph deleted)
Deleted.
 
§ 8.22 Deleted.
 
§ 8.3 PERFORMANCE BOND AND PAYMENT BOND
§ 8.3:1 Unless Owner elects in writing otherwise within 14 days of the date of
this Agreement, the Construction Manager shall furnish bonds covering faithful
performance of the Contract and payment of obligations arising thereunder. Bonds
may be obtained through the Construction Manager's usual source, provided that
the source is reasonably acceptable to Owner and rated A- or bettes and VII or
latger by A.M. Best, and the cost thereof shall be included in the Cost of the
Work. The amount of each bond shall be equal to one hundred percent ( 100% ) of
the Contract Sum.
 
§ 8.3.2 Construction Manager shall require all major Subcontractors to provide
performance bonds covering the full performance of their subcontracts, with
Owner as an additional obligee.
 
§ 8.3.3 The Construction Manager shall deliver the required bonds to the Owner
at least three days before the commencement of any Work at the Project site.
 
ARTICLE 9 MISCELLANEOUS PROVISIONS
§ 9.1 DISPUTE RESOLUTION
§ 9.1.1 During both the Preconstruction and Construction Phases, Claims,
disputes or other matters in question between the parties to this Agreement
shall be resolved as provided in Sections 4.3 through 4.6 of A201-1997 except
chat, during the Preconstruction Phase, no decision by the Architect shall be a
condition precedent to mediation or arbitration.
 
§ 9.2 OTHER PROVISIONS
§ 9.2.1 Unless otherwise noted, the terms used in this Agreement shall have the
same meaning as those in A201TM-1997, General Conditions of the Contract for
Construction.
 
§ 9.2.2 EXTENT OF CONTRACT
This Contract, which includes this Agreement and the other documents
incorporated herein by reference, represents the entire and integrated agreement
between the Owner and the Construction Manager and supersedes all prior
negotiations, representations or agreements, either written or oral. 'This
Agreement may be amended only by written instrument signed by both the Owner and
Construction Manager. If anything in any document incorporated into this
Agreement is inconsistent with this Agreement, this Agreement shall govern.
 
§ 9.2.3 OWNERSHIP AND USE OF DOCUMENTS
Article 1.6 of A201TM-1997 shall apply to both the Preconstruction and
Construction Phases.
 
§ 9.24 GOVERNING LAW
The Contract shall be governed by the law of the place where the Project is
located.
 
§ 9.2.5 ASSIGNMENT
The Owner and Construction Manager respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Section 13.2 .2 of A20lTM-1997, neither party
to the Contract shall assign the Contract as a whole without written
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 

 
consent of the other. If either party atternpts to make such an assignment
without such consent, that party shall nevertheless remain legally responsible
for all obligations under the Contract.
 
ARTICLE 10 TERMINATION OR SUSPENSION
§ 10.1 TERMINATION PRIOR TO ESTABLISHING GUARANTEED MAXIMUM PRICE
§ 10.1.1 Prior to execution by both parties of Amendment No, 1 establishing the
Guaranteed Maximum Price, the Owner may terminate this Contract at any time
without cause, and the Construction Manager may terminate this Contract for any
of the reasons described in Section 14.1.1 of A201 TM-1997.
 
§ 10.1.2 If the Owner or Construction Manager terminates this Contract pursuant
to this Section 10.1 prior to commencement of the Construction Phase, the
Construction Manager shall be equitably compensated for Preconstruction Phase
Services performed prior to receipt of notice of termination; provided, however,
that the compensation for such services shall not exceed the compensation set
forth in Section 4.1.1.
 
§ 10.1.31f the Owner or Construction Manager terminates this Contract pursuant
to this Section 10.1 alter commencement of the Construction Phase, the
Construction Manager shall, in addition to the compensation provided in Section
10.1.2, be paid an amount calculated as follows:
 
.1       Take the Cost of the Work incurred by the Construction Manager.
 
.2
Add the Construction Manager's Fee computer! upon the Cost of the Work to the
date of termination at the rate stated in Section 5.1 or, if the Construction
Manager's Fee is stated as a fixed sum in that Section, an amount which bears
the same ratio to that fixed-sum Fee as the Cost of the Work at the time of
termination bears to a reasonable estimate of the probable Cost of the Work upon
its completion.

 
3 Subtract the aggregate of previous payments made by the Owner on account of
the Construction Phase.

 
The Owner shall also pay the Construction Manager fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Construction Manager which the Owner elects to retain and which is not otherwise
included in the Cost of the Work under Section 10.1.3.1. To the extent that the
Owner elects to take legal assignment of subcontracts and purchase orders
(including rental agreements), the Construction Manager shall, as a condition of
receiving the payments referred to in this Article 10, execute and deliver ail
such papers and take all such stops, including the legal assignment of such
subcontracts and other contractual rights of the Construction Manager, as the
Owner may require for the purpose of fully vesting in the Owner the rights and
benefits of the Construction Manager under such subcontracts or purchase orders.
 
Subcontracts, purchase orders and rental agreements entered into by the
Construction Manager with the Owner's written approval prior to the execution of
Amendment No. 1 shall contain provisions permitting assignment the the Owner as
described above. If the Owner accepts such assignment, the Owner shall reimburse
or indemnify the Construction Manager with respect to all costs arising under
the subcontract, purchase order or rental agreement except those which would not
have been reimbursable as Cost of the Work if the contact had not been
terminated. If the Owner elects not to accept the assignment of any subcontract,
purchase order or rental agreement which would have constituted a Cost of the
Work had this agreement not been terminated, the Construction Manager shall
terminate such subcontract, purchase order or rental agreement and the Owner
shall pay the Construction Manager the costs necessarily incurred by the
Construction Manager by reason of such termination.
 
§ 10.2 TERMINATION SUBSEQUENT TO ESTABLISHING GUARANTEED MAXIMUM PRICE
Subsequent to execution by both parties of Amendment No. 1, the Contract may be
terminated as provided in Article 14 of A201 T 1997.
 
§ 10.2.1 In the event of such termination by the Owner, the amount payable to
the Construction Manager pursuant to Section 14.1.3 of A20ITM-1997 shall not
exceed the amount the Construction Manager would have been entitled to receive
pursuant to Sections 10.1.2 and 10.1.3 of this Agreement.
 
§ 10.2.2 In the event of such termination by the Construction Manager, the
amount to be paid to the Construction Manager under Section 14.1.3 of
A201TM--1997 shall not exceed the amount the Construction Manager would have
been entitled to receive under Sections 10.1.2 and 10.1.3 above, except that the
Construction Manager's Fee shall be
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 

 
calculated as if the Work had been fully completed by the Construction Manager,
including a reasonable estimate of the Cost of the Work for Work not actually
completed.
 
§ 10.3 SUSPENSION
The Work may be suspended by the Owner as provided in Article 14 of A201TM-1997;
in such case, the Guaranteed Maximum Price, if established, shall be increased
as provided in Section 143.2 of A2OITM-1997 except that the terra "cost of
performance of the Contract" in that Section shall be understood to mean the
Cost of the Work and the term "profit" shall be understood to mean the
Construction Manager's Fee as described in Sections 5.1.1 and 5.3.4 of this
Agreement.
 
ARTICLE 11 OTHER CONDITIONS AND SERVICES
§ 11.1 LEED PLATINUM OR GOLD CERTIFlCATION
Construction Manager shall use its test efforts in cooperating to ensure that
the Project receives a certification of "Gold" or "Platinum" under standards for
Leadership in Energy and Environmental Design (LEED) promulgated by the U.S.
Green Building Council. Construction Manager shall advise Owner of steps to take
with the Work to increase Owner's chances of obtaining the LEED certification
Chat Owner desires and shall assist in implementing these steps. Nothing stated
herein shall make Construction Manager responsible for failures by Owner and
Architect to take actions needed to achieve the desired LEED level or for
arbitrary or unreasonable actions by the U.S. Green Building Council.
 
§ 11.2 GEN£RAL CONDITIONS COSTS
"General Conditions Costs" are costs for Construction Manager's general
conditions relating to the Work that are to be excluded from the Cost of the
Work and paid based as a percentage of the remaining Cost of the Work. General
Conditions Costs payable by Owner to Construction Manager shall be 3.25% of the
Costs of the Work from which General Conditions Costs have been excluded. The
parties may convert General Conditions Costs from a
percentage into a lump sum when the parties execute Addendum No. 1 to this
Agreement. "General Conditions Costs" shall not be invoiced by Construction
Manager or payable by Owner as Costs of the Work. The following are General
Conditions Costs which are excluded from payable Costs of the Work under § 6.1
of this Agreement:
(a) costs under §§ 6.1.2.2 and 6.1.2.3 and costs under § 6.1.2.4 attributable to
§§ 6.1.2.2 and 6.1.2.3;
(b) costs under § 6.1.5.4 and 6.1.5.5;
(e) costs for insurance other than Builder's Risk and Commercial General
Liability Insurance;
(d) costs under § 6.1.6.6, 6.1.6.7;
(e) expenses to relate personnel required for the Work and their temporary
living allowances; and
(f)  costs for temporary facilities for the Construction Manager at the Project
site, such as construction trailers, furniture, office equipment, supplies.
 
Costs of utilities such as electric, water, sewer and telephone to serve such
temporary facilities and to serve the Work are not General Conditions Costs.
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
§ 11.3 PAYMENT OF GENERAL CONDITIONS
Construction Manager shall invoice Owner for General Conditions Costs in equal,
monthly installments over the period from Notice to Proceed until Final
Completion of the Work.
 
§ 11.4 NO DUPLICATION OF COSTS
Notwithstanding the breakdown or categorization of any costs to be reimbursed
Construction Manager under Article 6 of this Agreement or elsewhere in the
Contract Documents, three shall be no duplication in payment applications or
payment in the event any particular items for which payment is requested can be
characterized as failing into more than one of the types of compensable or
reimbursable categories.
 
§ 11.5 ITEMS EXCLUDED FROM GENERAL CONDITIONS COSTS TMT REMAIN COST OF THE WORK
Except as specifically excluded from the Costs of the Work by § 1 1.2, costs
listed under § 6.1 of this Agreement remain Costs of the Work and are net within
General Conditions Costs, including Building and Site Permits, LEED Consultant,
and Testing and Inspection.
 
§ 11.6 AS-BUILT INFORMATION AND DRAWINGS
Contractor shall furnish to Architect all information requested by the
Architect, including without limitation, complete and accurate as-built
information, for the Architect's use to prepare complete and accurate record
documentation for the entire project and ifs systems.
 
§ 11.7 OPEN-BOOK BIDDING
Contractor shall perform all procurements of subcontractors, vendors, supplies,
materials, equipment, and services for this Project and incur all Colts of the
Work on a completely ""open-book" basis, under which Owner and Architect are
given full and complete access to all procurement and cost information.
Contractor shall obtain competitive bids from at least three independent sources
for all the Work, unless otherwise agreed by Owner. Owner may recommend
subcontractors, supplies and vendors to include among those from whom Contractor
requests bids, and Contractor shall follow such recommendations if reasonably
practicable to do so. Contractor shall award all subcontracts and purchase
orders to the lowest reasonably-priced subcontractor or vendor who is reasonably
likely to perform well on the Project, unless such subcontractor or vendor is
reasonably objectionable to Contractor or Owner or Owner otherwise agrees in
writing. Contractor may self-perform portions of the Work; provided, however,
that Contractor must submit a bid for such self-performed portions a day before
bids are received from potential subcontractors for such Work and Contractor's
bid must meet the criteria of the preceding sentence. Notwithstanding provisions
of this subparagraph, Owner and Contractor shall work together concerning
selection of a subcontractor or self-performance by Contractor of portions of
the Work. In instances where it is not reasonably practicable to obtain bids or
subcontract, then Contractor shall have the right to self perform; provided,
however, Contractor shall provide reasonable unit prices and reasonable
estimates of hours for such self-performed work for review by the Owner. To
determine what colts of self-performed work to count in determining cost and
shared savings, Contractor shall only include costs that would be considered
Costs of the Work but Chat do not include any Division 1 General Conditions
costs. Contractor shall (i) provide Owner with all
subcontractor/supplier/vendor bids and with tabulations and evaluations of all
bids and bidders and shall consult with Owner before award of any subcontract or
purchase order, (ii) cooperate reasonably with Owner to ensure the requirements
of this paragraph of the Contract are met, and (iii) provide any documents or
information Owner reasonably requests relating to Contractor's obligations under
this paragraph.
 
§ 11.8 COST OF TEMPORARY UTILITIES FOR THE BUILDING BEFORE SUBSTANTIAL
COMPLETION
The colts of utilities for the building prior to Substantial Completion shall be
a separate budget item that is not a part of the Cost of the Work and to which
no markup for Contractors' Fee or General Conditions or otherwise shall apply.
Owner shall pay the actual direct colt of temporary utilities for the building
with no markups.
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
This Agreement entered into as of the day and year first written above.
 
OWNER
CONSTUCTION MANAGER
   
/s/ JOHN T. EVANS
RICHARD L. VOGEL,
(Signature)
(Signature)
John T. Evans - SVP
Richard L. Vogel, JR - SVP
(Printed name and title)
(Printed name and title)
8/26/2009
 
Date
Date
/s/ SHARON HEBRON
 
ATTEST
ATTEST

 
 

--------------------------------------------------------------------------------

AlA Document A 121TMCMc - 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties, unauthorized reproduction or
distribution of this document or any portion of it may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 11:51:47 on
08/26/2009 under Order No.9831455857 _ 1 which expires on 05/18/2010, and is not
for resale.
User Notes:(1919050051)
 
 
 

--------------------------------------------------------------------------------

 
 
 AIA Document A201tm - 2007
 
General Conditions of the Contract for Construction
 
8/26/2009 FINAL
 
 
for the following PROJECT:
(Name and location or address):
NRUCFC Corporate Headquarters Facility
 
THE OWNER:
Paragraphe deleted)
(Name and address):
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way Herndon, VA 20171
 
THE ARCHITECT:
(Paragraph deleted)
(Name and address):
Kishimoto Gordon Dalaya, P.C.
1300 Wilson Boulevard Suite 250
Rosslyn, VA 22209
 
ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed. A vertical line in the left margin of this
document indicates where the author has added necessary information and where
the author has added to or deleted from the original AIA text.
 
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
 
TABLE OF ARTICLES
   
1
GENERAL PROVISIONS
   
2
OWNER
   
3
CONTRACTOR
   
4
ADMINISTRATION OF THE CONTRACT
   
5
SUBCONTRACTORS
   
6
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
   
7
CHANGES IN THE WORK
   
8
TIME
   
9
PAYMENTS AND COMPLETION
   
10
PROTECTION OF PERSONS AND PROPERTY
   
11
INSURANCE AND BONDS
   
12
UNCOVERING AND CORRECTION OF WORK
   
13
MISCELLANEOUS PROVISIONS

 

--------------------------------------------------------------------------------

AlA Document A201TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA document or any portion of it may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AlA
software at 12:06:14 on 08/26/2009 under Order No.9831455857 _ 1 which expires
on 05/18/2010, and is not for resale.
User Notes:(944320879)
 
 
 

--------------------------------------------------------------------------------

 
 

14 TERMINATION OR SUSPNSION OF THE CONTRACT     

(Paragraph Deleted)

 

--------------------------------------------------------------------------------

AlA Document A201TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA document or any portion of it may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AlA
software at 12:06:14 on 08/26/2009 under Order No.9831455857 _ 1 which expires
on 05/18/2010, and is not for resale.
User Notes:(944320879)
 
 
 

--------------------------------------------------------------------------------

 
 
 
INDEX
2.1.1, 3.3.3, 3.12.4, 3.12.8, 3.12.10,4.12,4.2.1,
(Numbers and Topics in Bold are Section Headings)
4.2.2, 4.2.3, 4.2.6, 4.2.7, 4.2.10, 4.2.12, 4.2.13, 4.4,
 
5.2.1, 7.4, 9.4.2, 9.64, 9.6.6
Acceptance of Nonconforming Work
Architect's Additional Services and Expenses
9.6.6, 9.9.3, 12.3
2.4,1.1.4.1.1,1.2.2.1,13.5.2,13.5.3, 14.2.4
Acceptance of Work
Architect's Administration of the Contract
9.6.6,9,8.2,9.9.3,9.10.1,9.103, 12.3
3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5
Access to Work
Architect's Approvals
3.16, 6.2.1, 12.1
2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7
Accident Prevention
Architect's Authority to Reject Work
4.2.3, 1 0
3.5.1, 4.2.6,12.12,12.2.1
Acts and Omissions
Architect's Copyright
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1,
1.6
9.5.1, 10.2.5, 13.4.2, 13.7, 14.1
Architect's Decisions
Addenda
4.2.6,4.2.7,4.2.11,4.2.12,4.2.13,4.3.4,4.4.1,4.4.5,
1.1.1,3.11
4.4.6, 4.5, 6.3, 7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4,
Additional Costs, Claims for
9.5,1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4
4.3.4, 4.3.5, 4.3.6, 6.1.1, 10.3
Architect's Inspections
Additional Inspections and Testing
4.2.2, 4.2.9, 4.3,4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
9.8.3, 12.2.1, 13.5
Architect's Instructions
Additional
3.2.3, 3.3.1, 4.2.6, 4.2.7, 4.2.8, 7.4.1, 12.1, 13.5.2
(Paragraphs deleted)
Architect's Interpretations
Time, Claims for
4.2.11. 4.2.12, 4.3.6
4.3.4, 43.7, 8.3.2
Architect's Project Representative
ADMINISTRATION OF THE
4.2.10
CONTRACT
Architect's Relationship with Contractor
3.1.3, 4, 9.4, 9.5
1 , 1 . 2 , 1.6, 3.1.3, 3.2.1, 3 2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1,
Advertisement or Invitation to Bid
3.7.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2,
1.1.1
4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4,
Aesthetic Effect
9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12,
4.2.13, 4.5.1
13.4.2, 13.5
Allowances
Architect's Relationship with Subcontractors
3.8
1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4. 11.4.7
All-risk Insurance
Architect's Representations
11.4.1.1
9.4.2, 9.5.1, 9.10.1
Applications for Payment
Architect's Site Visits
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5,
4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
9.10, 1 1.1.3, 14.2.4, 14.4.3
Asbestos
Approvals
10.3.1
2.4,3.1.3,35,3.10.2,3.12,4.2.7,9.3.2, 13,4.2, 13.5
Attorneys' Fees
Arbitration
3.18.1, 9.10.2. 10.3.3
(Paragraphs deleted)
Award of Separate Contracts
4.3.3, 4.4, 4.5.1, 4.5.2, 4,6, 8.3.1, 9.7.1, 11.4.9,
6.1.1, 6.1.2
 11.4.10
Award of Subcontracts and Other
Architect 4.1
Contracts for Portions of the Work
Architect, Definition of
5.2
4.1.1
Basic Definitions
Architect, Extent of Authority
1.1
2.4, 3.12.7, 4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6, 7.4,
Bidding Requirements
9.2,9.3.1,9.4,9.5,9.8.3,9.10.1, 9.10.3, 12.1, 12.2.1,
1.1.1,
13.5.1, 13.5.2, 14.2.2, 14.2.4
(Paragraphs deleted)
Architect, Limitations of Authority and
1.1.7, 5.2.1, 11.5.1
Responsibility
Boiler and Machinery Insurance
       


--------------------------------------------------------------------------------

AlA Document A201TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA document or any portion of it may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AlA
software at 12:06:14 on 08/26/2009 under Order No.9831455857 _ 1 which expires
on 05/18/2010, and is not for resale.
User Notes:(944320879)
 
 
 

--------------------------------------------------------------------------------

 
 
11.4.2
Commencement of the Work, Conditions Relating to
Bonds, Lien
2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1,
9.10.2
5.2.3, 6.2.2, 812, 8.2.2, 8.3.1, 11.1, 11.4.1, 11.4.6,
Bonds, Performance, and Payment
11.5.1
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Commencement of the Work, Definition of
Building Permit
8.1.2
3.7.1
Communications Facilitating Contract
Capitalization
Administration
1.3
3.9.1, 4.2.4
Certificate of Substantial Completion
Completion, Conditions Relating to
9.8.3, 9.8.4, 9.8.5
1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8,
Certificates for Payment
9.9.1, 9.10, 12.2, 13.7, 14.1.2
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1,
COMPLETION, PAYMENTS AND
9.10.3, 13.7, 14.113, 14.2.4
9
Certificates of inspection, Testing or Approval
Completion, Substantial
13.5.4
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3,
Certificates of Insurance
9.10.4.2, 12.2, 13.7
9.10.2, 11.1.3
Compliance with Laws
Change Orders
1.6.1, 3.2.2, 3.6, 3.7,3.12. 10, 3.13, 4.1.1, 4.4.8, 4.6.4,
1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 4.3.4,
4.6.6, 9.6.4, 10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1,
4.3.9, 5.2.3, 7.1, 7.2, 7,3, 8.3.1, 9.3.1.1, 9.10.3,
13.5.2, 13.6, 14.1.1, 14.2.1.3
11.4.1.2, 11.4.4, 11,4.9, 12.1.2
Concealed or Unknown Conditions
Change Orders, Definition of
4.3.4, 8.3.1, 10.3
7.2.1
Conditions of the Contract
CHANGES IN THE WORK
1.1.1, 1.1.7, 6.1.1, 6.1.4
(Paragraph deleted)
Consent, Written
3.11,42.8,7, 8.3.1, 9.3.1.1, 11.4.9
(Paragraph deleted)
Claim, Definition of
1.6, 3.4.2, 3.12.8, 3.14.2, 4,1.2, 4.3.4, 4.6.4, 9.3.2,
(Paragraphs deleted)
9.8.5,9.9.1,9.10.2,9.10.3, 11.4.1, 13.2, 13.4.2
4.3.1
CONSTRUCTION BY OWNER OR BY
Claims and Disputes
SEPARATE CONTTRACTORS
3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3,
1.1.4, 6
9.10.4,
Construction Change Directive, Definition of
10.3.3
7.3.1
Claims and Timely Assertion of Claims
Construction Change Directives
4.6.5
1.1.1, 3.12.8, 4.2.8, 4.3.9, 7. 1, 7.3, 9.3.1.1
Claims for Additional Cost
Construction Schedules, Contractor's
3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2
1.4.1.2,
Claims for Additional Time
Contingent Assignment of Subcontracts
(Paragraphs deleted)
5.4, 14.2.2.2
3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2
Continuing Contract Performance
Claims for Concealed or Unknown
4.3.3
Conditions
Contract, Definition of
4.3.4
1.1.2
Claims for Damages
CONTRACT, TERMINATION OR
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3,
SUSPENSION OF THE
11.1.1,
5.4.1.1, 11.4.9, 14
Claims Subject to Arbitration
Contract Administration
4.4.1, 4.5.1, 4.6.1
3.1.3, 4, 9.4, 9.5
Cleaning Up
Contract Award and Execution, Conditions Relating
3.15, 6.3
to
Commencement of Statutory Limitation
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1
Period
Contract Documents, The
13.7
1.1, 1.2

 

--------------------------------------------------------------------------------

AlA Document A201TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA document or any portion of it may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AlA
software at 12:06:14 on 08/26/2009 under Order No.9831455857 _ 1 which expires
on 05/18/2010, and is not for resale.
User Notes:(944320879)
 
 
 

--------------------------------------------------------------------------------

 
 
 
Contract Documents, Copies Furnished and Use of
1.2.2, 3.3, 3.4, 112.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3,
1.6, 2.2.5, 5.3
6.2.4, 7.1.3, 7.3.4, 7.3.6, 8.2, 10, 12, 14
Contract Documents, Definition of
Contractual Liability Insurance
1.1.1
11.1.1.8, 11.2, 11.3
Contract Sum
Coordination and Correlation
3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2,
1.2, 1.5.2,3.3.1,3.10,3.12.6,6.1..3,6.2.1
9.5.1.4, 9.6.7, 9.7, 10.3.2, 11.4.1, 14.2.4, 14.3.2
Copies Fumished of Drawings and Specifications
Contract Sum, Definition of
1.6, 2.2.5, 3.11
9.1
Copyrights
Contract Time
1.6, 3.17
4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1,1, 8.2,
Correction of Work
8.3.1, 9.5.1, 9.7, 10.3.2, 12.1.1, 14.3.2
2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2,
Contract Time, Definition of
12.2, 13.7.1.3
8.1.1
Correlation and Intent of the Contract
CONTRACTOR
Documents
3
1.2
Contractor, Definition of
Cost, Definition of
3.1, 6.1.2
7.3.6
Contractor's Construction Schedules
Costs
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1, 6.2.3,
Contractor's Employees
7.3.3.3, 7.3.6, 7.3.7, 7.3.8, 9.10.2, 10.3.2, 10.5, 11.3,
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3,
11.4, 12.1, 12.2.1,
11.1.1, 11.4.7, 14.1, 14.2.1.1,
Cutting and Patching
Contractor's Liability Insurance
6.2.5, 3.14
11.1
Damage to Construction of Owner or Separate
Contractor's Relationship with Separate Contractors
Contractors
and Owner's Forces
3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1,
3.12.5, 3.14.2, 4.2.4, 6, 11.4.7, 12.1.2, 12.2.4
11.4, 12.2.4
Contractor's Relationship with Subcontractors
Damage to the Work
1.2.2, 3.32, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2,
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4
11.4.1.2, 11.4.7,11.4.8
Damages, Claims for
Contractor's Relationship with the Architect
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3,
1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1,
11.1.1, 11.4.5, 11,4.7, 14.1.3, 14.2.4
3.7.3, 3.10,3.11,3.12,3.16,3.18, 4.1.2,4.1.3,4.2,
Damages for Delay
4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4,
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12,
Date of Commencement of the Work, Definition of
13.4.2, 13.5
8.1.2
Contractor's Representations
Date of Substantial Completion, Definition of 
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
8.1.3
Contractor's Responsibility for Those Performing the
Day, Definition of
Work
8.1,4
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1,
Decisions of the Architect
10
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5,
Contractor's Review of Contract Documents
4.4.6, 4.5, 6.3, 7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4,
1.5.2, 3.2, 3.7.3
9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4
Contractor's Right to Stop the Work
Decisions to Withhold Certification
9.7
9.4.1, 9.5, 9.7, 14.1.1.3
Contractor's Right to Terminate the Contract
Defective or Nonconforming Work, Acceptance,
4.3.10, 14.1
Rejection and Correction of
Contractor's Submittals
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2,
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3,
9.9.3, 9.10.4, 12.2.1, 13.7.1.3
9.8.2, 9.8.3, 9.9.1, 9.10.2, 9.10.3, 11.1.3, 11.5.2
Defective Work, Definition of
Contractor's Superintendent
3.5.1
3.9, 10.2.6
Definitions
Contractor's Supervision and Construction
1.1,2.1.1,3.1,3.5.1,3.12.1,3.12.2,3.12.3,4.1.1,
Procedures
4.3.1, 5.1, 6.1.2, 7.2.1, 7.3.1, 7.3.6, 8.1, 9.1,9.8.1




--------------------------------------------------------------------------------

AlA Document A201TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA document or any portion of it may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AlA
software at 12:06:14 on 08/26/2009 under Order No.9831455857 _ 1 which expires
on 05/18/2010, and is not for resale.
User Notes:(944320879)
 
 
 

--------------------------------------------------------------------------------

 
 
 
Delays and Extensions of Time
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3,
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1,
6.1.4, 6.2.5, 9.3.2, 9,6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3,
7.4.1, 8.3, 9.5.1.9.7.1, 10.3.2, 10.6.1, 14.3.2
11.2,11.4,13.5.1,13.5.2,14.1.1.4,
Disputes
(Paragraph deleted)
4.1.4, 4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8
14.1.4
Documents and Samples at the Site
Injury or Damage to Person or Property
3.11
4.3.8, 10.2, 10.6
Drawings, Definition of
Inspections
1.1.5
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2,
Drawings and Specifications, Use and Ownership of
9.8.3, 9.9.2, 9.10.1, 12.2.1, 13.5
1.1.1, 1.3, 2.2.5, 3.11, 5.3
Instructions to Bidders
Effective Date of Insurance
1.1.1
8.2.2, 11.1.2
Instructions to the Contractor
Emergencies
3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12, 8.2.2, 13.5.2 
4.3.5, 10.6, 14.1.1.2
(Paragraph deleted)
Employees, Contractor's
Insurance
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3,
3.18.1, 6.1.1, 7.3.6, 8,2.1, 9.3.2, 9.8.4, 9.9.1,
11.1.1, 11.4.7, 14.1, 14.2.1.1
9.10.2, 9.10.5, 1 1
Equipment, Labor, Materials and
Insurance, Boiler and Machinery
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13. 3.15.1,
1 1.4.2
4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3,
Insurance, Contractor's Liability
9.10.2, 10.2.1, 10.2.4, 14.2.1.2
11.1
Execution and Progress of the Work
Insurance, Effective Date of
1.1.3, 1.2,1, 1.2.2,2.2.3,2.2.5,3.1,3.3,3.4,3.5,3.7,
8.2.2, 11.1.2
3.10, 112, 3. 14, 4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3, 7.3.4,
Insurance, Loss of Use
8.2,9.5,99.1,10.2,10.3,12.2,14.2,14.3
1 1.4.3
Extensions of Time
Insurance, Owner's Liability
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3, 7.4.1,
11.2
9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2
Insurance, Project Management
Failure of Payment
Protective Liability
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1,2, 13.6
11.3
Faulty Work
Insurance, Property
(See Defective or Nonconforming Work)
10.2.5, 11.4
Final Completion and Final Payment
Insurance, Stored Materials
4.2.1, 4.29.4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1,
9.3.2, 11.4.1.4
11.4.5, 12.3.1, 13.7, 14,2.4, 14.4.3
INSURANCE AND BONDS
Financial Arrangements, Owner's
11
2.2.1, 13.2.2, 14.1.1.5
Insurance Companies, Consent to Partial Occupancy
Fire and Extended Coverage Insurance
9.9.1, 11.4.1.5
11.4
Insurance Companies, Settlement with
GENER.AL PROVISIONS
11.4.10
1
Intent of the Contract Documents
Governing Law
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
13.1
Interest
Guarantees (See Warranty)
13.6
Hazardous Materials
Interpretation
10.2.4, 10.3, 10.5
1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4
Identification of Contract Documents
Interpretations, Written
1.5.1
4.2.11, 4.2.12, 4.3.6
Identification of Subcontractors and Supplies
Joinder and Consolidation of Claims Required
5.2.1
4.6.4
Indemnification
Judgment on Final Award
3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7
4.6.6
Information and Services Required of the
Labor and Materials, Equipment
Owner
 

 

--------------------------------------------------------------------------------

AlA Document A201TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA document or any portion of it may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AlA
software at 12:06:14 on 08/26/2009 under Order No.9831455857 _ 1 which expires
on 05/18/2010, and is not for resale.
User Notes:(944320879)
 
 
 

--------------------------------------------------------------------------------

 
 


1.1.3, 1.1.6,3.4,3.5.1,3.8.2,3.8.3,3.12,3,13,3.15.1,
Nonconforming Work:, Rejection and Correction of
42.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3,
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.51,9.8.2,9.9.3,9.10.4,
9.10.2, 10.2.1, 10.2.4, 14.2.1.2
12.2.1, 13.7.1.3
Labor Disputes
Notice
8.3.1
2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3,
Laws and Regulations
4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 11.1.3,
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 
11.4.6, 12.2.2, 12.2.4, 13.3, 13.5.1, 13.5.2, 14.1, 14.2
9.6.4, 9.9.1, 10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1,
Notice, Written
13.5.2, 13.6, 14
2.3,2.4,3.3.1,3.9,3.12.9,3.12.10,4.3,4.4.8,4.6.5, 5.2.1,
Liens
5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3, 11.1.3, 11.4.6,
2.1.2,4.4.8,8.2.2,9.3.3,9.10
12.2.2, 12.2.4, 13.3, 14
Limitation on Consolidation or Joinder
Notice of
4.6.4
(Paragraph deleted)
Limitations, Statutes of
Testing and inspections
4.6.3, 12.2.6, 13.7
13.5.1, 13.5.2
Limitations of  Liability
Notice to Proceed
2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.10, 3.17, 3.18,
8.2.2
4.2.6, 4.2.7, 4.2.12, 6.2.2, 9.4.2, 9.6.4, 9.6.7, 9.10.4, 
Notices, Permits, Fees and
10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7, 12.2.5, 13.4.2
2.2.2, 3.7, 3.1 3, 7.3.6.4, 10.2.2
Limitations of time
Observations, Contractor's
2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1,
1.5.2, 3.2, 3.7.3, 4.3.4
4.2.7, 4.3, 4,4, 4.5, 4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4,
Occupancy
8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9,
2.2.2, 9.6.6, 9.8, 11.4.1.5
9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5,
Orders, Written
13.7, 14
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2,
Loss of Use Insurance
13.5.2, 14.3.1
11.4.3
OWNER
Material Suppliers
2
1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3. 9.4.2, 9.6, 9.10.5 
Owner, Definition of 
Materials, Hazardous
2.1
10.2.4, 10.3, 10.5
Owner, Information and Services
Materials, Labor, Equipment and
Required of the
1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13, 
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 
3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3,
6.1.4, 6.2,5, 9.3.2, 9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 
9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
11.2,11.4,13.5.1,13.5.2,14.1.1.4,14.1.4
Means, Methods, Techniques, Sequences and
Owner's Authority,
Procedures of Construction
1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
4.1.3, 4.2.4, 4.2.9, 4.3.6, 4.4.7, 5.2.1, 5.2.4, 5.4.1,
Mechanic's Lien
6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2, 9.5.1,
4.4.8
9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3, 11.4.10,
Mediation
12.2.2, 12.3.1, 13.2.2, 14.3,I4.4
4.4.1,4.4.5,4.4.6,4.4.8,4.5,4.6.1,4.62,8.3.1, 10.5
Owner's Financial Capability
Minor Changes in the Work
2.2.1, 13.2.2, 14.1.1.5
1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 7.4
Owner's Liability Insurance
MISCELLANEOUS PROVISIONS
11.2
13
Owner's Loss of Use Insurance
Modifications, Definition of
11.4.3
1.1.1
Owner's Relationship with Subcontractors 
Modifications to the Contact
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1,
Owner's Right to Carry Out the Work
9.7, 10.3.2, 11.4.1
2.4, 12.2.4. 14.2.2.2
Mutual Responsibility
Owner's Right to Clean Up
6.2
6.3
Nonconforming Work, Acceptance of
Owner's Right to Perform Construction
9.6.6, 9.9.3, 12.3
     

--------------------------------------------------------------------------------

AlA Document A201TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA document or any portion of it may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AlA
software at 12:06:14 on 08/26/2009 under Order No.9831455857 _ 1 which expires
on 05/18/2010, and is not for resale.
User Notes:(944320879)
 
 
 

--------------------------------------------------------------------------------

 
 
and to Award Separate Contracts
Drawings
6.1
3.11, 3.12, 4.2.7
Owner's Right to Stop the Work
Progress and Completion
2.3
4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4
Owner's Right to Suspend the Work
Progress Payments
14.3
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
Owner's Right to Terminate the Contract
Project, Definition of the
14.2
1.1.4
Ownership and Use of Drawings,
Project Management Protective Liability
Specifications and Other Instruments of
Insurance
Service
11.3
1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3
Project Manual, Definition of the
Partial Occupancy or Use
1.1.7
9.6.6, 9.9, 11.4.1.5
Project Manuals
Patching, Cutting and
2.2.5
3.14, 6.2.5
Project Representatives
Patents
4.2.10
3.17
Property Insurance
Payment, Applications for
10.2.5, 11.4
4.2.5,7.3.8,92,9.3,9.4,9.5.1,9.6.3,9.7.1,9.8.5,
PROTECTION OF PERSONS AND
9.10.1, 9.10.3, 9.10.5, 11.1.3, 14.2.4, 14.4.3
PROPERTY
Payment, Certificates for
10
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1,
Regulations and Laws
9.10.3, 13.7, 1411.3, 14.2.4
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6,
Payment, Failure of
9.6.4,9.9.1,10.2.2,11,1,11.4,13.1, 13.4, 13.5.1,
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
13.5.2, 13.6, 14
Payment, Final
Rejection of Work
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1,
3.5.1, 4.2.6, 12.2.1
11.4.5, 12.3.1, 13.7, 14.2.4, 14.4.3
Releases and Waivers of Liens
Payment Bond, Performance Bond and
9.10.2
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Representations
Payments, Progress
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.I, 9.3.3, 9.4.2, 9.5.1,
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
9.8.2, 9.10.1
PAYMENTS AND COMPLETION
Representatives
9
2.1.1, 3.1.1., 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2,
Payments to Subcontractors
13.2.1
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8,
Resolution of Claims and Disputes
14.2.1.2
4.4, 4.5, 4.6
PCB
Responsibility for Those Performing the Work
10.3.1
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1,
Performance Bond and Payment Bond
10
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Retainage
Permits, Fees and Notices
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2
Review of Contract Documents and Field
PERSONS AND PROPERTY,
Conditions by Contractor
PROTECTION OF
1.5.2,3.2,3.7.3,3.12.7,6.1.3
10
Review of Contractor's Submittals by Owner and
 
Architect
Poiychlorinated Biphenyl
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9,8.2
10.3.1
Review of Shop Drawings, Product Data and
Product Data, Definition of
Samples by Contractor
3.12.2
3.12
Product Data and Samples, Shop
Rights and Remedies
   

 

--------------------------------------------------------------------------------

AlA Document A201TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA document or any portion of it may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AlA
software at 12:06:14 on 08/26/2009 under Order No.9831455857 _ 1 which expires
on 05/18/2010, and is not for resale.
User Notes:(944320879)
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6, 5.3,
5.4, 6.1, 6.3, 7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3,
12.2.2, 12.2.4, 13.4, 14
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
4.6.2
Safety of Persons and Property
10.2, 10.6
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6
Samples, Definition of
3.12.3
Samples, Shop Drawings, Product Data
and
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules,
1.4.1.2, 3.10, 3.Construction 12.1, 3.12.2, 4.3.7.2,
6.1.3
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1,
11.4.7, 12.1.2, 12 2.5
Shop Drawings, Definition of
3.12.1
Shop Drawings, Product Data and
Samples
3.1 1, 3.12, 4.2.7
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
1.2.2, 3.2.1, 3.3.3, 3.7.1,4.2,4.3.4,9.4.2,9.10.1, 13.5
Site Visit, Architect's
4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of the
1.1.6
Specifications, The
1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11, 3.12.10, 3.17
Statute of Limitations
4.6.3, 12.2.6, 13.7
Stopping the Work
2.3, 4.3.6, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4
Subcontractor, definition of
5.1.1
SUBCONTRACTORS
5
Subcontractors, Work by
 
1.2.2,3.3.2,3.12.1,4.2.3,5.2.3,5.3,5;4,9.3.1.2,
9.6.7
Subcontractual Relations
5.3, 5.4, 9.3.1.2, 9.6, 9.10 10.2.1, 11.4.7,
11.4.8, 14.1, 14.2.1, 14.3.2
Submittals 1.6,3.10,3.11,3.12,4.2.7,5.2.1,5.2.3,7.3.6,9.2,
9.3,9.8,9.9.1,9.10.2,9.10.3, 11.1.3
(Paragraphs deleted)
Subrogation, Waivers of
6.1.1, 11.4.5, 11.4.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3. 9.10.4.2, 12.2, 13.7
Substantiel Completion, Definition of
9.8.1
Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect
4.1.3
Substitutions of Materials
3.4.2, 3.5.1, 7.3.7
Sub-sutrcontractor, Definition of
5.1.2
Subsurface Conditions
4.3.4
Successors and Assis
13.2
Superintendent
3.9, 10.2.6
Supervision and Construction Procedures
1.2.2,3.3,3.4,3.12.10,4.2.2,4.2.7,4.3.3,6.1.3, 6.2.4, 7.1.3, 7.3.6, 8.2, 8.3.1,
9.4.2, 10, 12, 14 Surety
4.4.7. 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14:2.2 Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3
Suspension by the Owner for Convenience
14.4
Suspension of the Work 5.4.2, 14.3
Suspension or Termination of the Contract
4.3.6, 5.4.1.1, 11.4.9, 14
Taxes
3.6, 3.8.2.1, 7.3.6.4
Termination by the Contractor 4.3.10, 14.1
Termination by the Owner for Cause
(Paragraphe deleted)
4.3.10, 5.4.1.1, 14.2
Termination of the Architect
NA Document A207TM - 2007. Copyright ®1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1863, 1966. 1970, 1976, 1987, 1997 and 2007 by The Amer

ican
9
ktstitute of Architecte. AU nghts reserved. WARNING: This AIA' Document is
prolected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of titis AIA` Document, or any portion of a, may
result in severe civil and criminel penalties, and will be prosecuted to the
maximum extont possible under the law. This document was produced by ALA
software et 12:06:14 on 08/26/2009 under Order No.9831455857_1 which expires on
05118/2010, and is not for resale.
User
Notes:                                                                                                                                     (944320879)


 
4.1.3
Termination of the Contractor 14.2.2
TERMINATION OR SUSPENSION OF THE CONTRACT
14
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1,13.5
 
TIME
8
Time, Delays and Extensions of
3.2.3, 4.3.1, 4.3.4, 43.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1, 9.7.1,
10.3.2, 10.6.1, 14.3.2 Time Limits
2.1.2,2.2,2.4,3.2.1,3.7.3,3.10,3.11.,3.12.5,3.15.1, 4.2, 4.3, 4.4, 4.5, 4.6,
5.2, 5.3, 5.4, 6.2.4, 7,3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9,4.1, 9.5, 9.6, 9.7,
9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14
 
Time Limits on Claims 4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6
Title to Work
9.32, 9.3.3
 
(Paragraphe deleted)
UNCOVERING AND CORRECTION OF WORK
12
Uncovering of Work
12.1
Unforeseen Conditions 4.3.4, 8.3.1, 10.3
Unit Prices
4.3.9, 7.3.3.2
Use of Documents
1.1.1, 1.6, 2.2.5, 3.12.6, 5.3
 
 
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of 9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Clairns by the Contractor
4.3.10, 9.10.5, 11.4.7, 13.4.2
 
Waiver of Claims by the Owner
4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4
Waiver of Consequential Damages 4.3.10, 14.2.4
Waiver of Liens 9.10.2, 9.10.4
 
Waivers of Subrogation
6.1.1, 11.4.5, 11.4.7
Warranty
3.5, 4.2.9, 4.3.5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1.3
Weather Delays
4.3.7.2
 
Work, Definition of
1.1.3
Written Consent
1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2 Written Interpretations
 
4.2.11, 4.2.12, 4.3.6
Written Notice
2.3,2.4,3.3.1,3.9,3.12,9,3.12.10,4.3,4.4.8,4.6.5, 5.2.1, 8.2.2, 9.7, 9.10,
10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14
Written Orders
1.1.1, 2.3, 39, 4.3.6, 7, 8.2.2, 1 1.4.9, 12.1, 12.2, 13.5.2, 14.3.1
 



--------------------------------------------------------------------------------

AlA Document A201TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA document or any portion of it may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AlA
software at 12:06:14 on 08/26/2009 under Order No.9831455857 _ 1 which expires
on 05/18/2010, and is not for resale.
User Notes:(944320879)
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1 GENERAL PROVISIONS
§ 1.1 BASIC DEMNITIONS
§ 1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions), Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract. A Modification is (1) a.
written amendment to the Contract signed by botte parties, (2) a Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect. Unless specifically enumerated in the
Agreement, the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, instructions to Bidders,
semple forms, the Contractor's bid or portions of Addenda relating to bidding
requirements).
 
§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contraet may be amended or modified only by a Modification..fhe
Contract Documents shall not be eonstrued to croate a contractuel relationship
of any kind (1) between the Architect and Contractor, (2) between the Owrler and
a Subcontractor or Sub-subcontractor, (3) between the Owner and Architect or (4)
between any persons or ratifies other than the Ctwner and Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect's duties.
 
§ 1.1.3 THE WORK
The term "Work" means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labos, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor's obligations. The Work may constitute the
whole or a part of the Project.
 
§ 1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be flic whole or a part and which may include
construction by the Owner or by separate contractors.
 
§ 1.1.5 THE DRAWINGS
The Drawings are the graphie and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.
 
§ 1.1.6 NE SPECIFICATIONS
The Specifications are Chat portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.
 
§ 1.1.7 THE PROJECT MANUAL
The Project Manuel is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.
 
(Paragraphs deleted)
§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complemcntary, and what is required by one shall be as
binding as if required by ail; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as Ming necessary to produce thc indicated results.
 
§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.
 
§ 1.2.3 Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.
 

 
ANA Document A201'" - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. Ait rights reserved. WAIINING: This AIA` Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA" Document, or any portion of it, may
resutt in severe civil and criminal penalties, and wiil be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
Software al 12:06:14 on 0 812 812 0 0 9 under Qrder No.9831455857_1 which
expires on 9511812010, and is not for resale.
User
Notes:                                                                                                                                     (944320879)
19

§ 1,3 CAPITALIZATION
§ 1,3.1 Terms capitalized in these General Conditions include those which are
(1) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American institute of Architects.
 
§ 1.4INTERPRETATION
§ 1.4.1 In the interest of brevity the Contract Documents frequently omit
modifying words such as "ail" and "any" and articles such as "the" and "an," but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.
 
§ 1,5 EXECUTION OF CONTRACT DOCUMENTS
§ 1.5,1 The Contract Documents shall be signed by the Owner and Contractor. If
either the Owner or Contractor or both do not sign all the Contract Documents,
the Architect shall identify such unsigned Documents upon request.
 
§ 1.5.2 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated persona! observations
with requirements of the Contract Documents.
 
§ 1.6 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE
 
§ 1.6.1 The Drawings, Specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect's consultants are
Instruments of Service through which the Work to be executed by the Contractor
is described. The Contractor may retain one record set. Neither the Contractor
nor any Subcontractor, Sub-subcontractor or material or equipment supplier shall
own or daim a copyright in the Drawings, Specifications and other documents
prepared by the Architect or the Architect's consultants, and unless otherwise
indicated the Architect and the Architect's consultants shall be deemed the
authors of them and will retain all common law, statutory and other reserved
rights, in addition to the copyrights. All copies of Instruments of Service,
except the Contractor's record set, shall be returned or suitably accounted for
to the Architect, on request, upon completion of the Work. The Drawings,
Specifications and other documents prepared by the Architect and the Architect's
consultants, and copies thereof furnished to the Contractor, are for use solely
with respect to this Project. They are not to be used by the Contractor or any
Subcontractor, Sub-subcontractor or material or equipment supplier on other
projects or for additions to this Project outside the scope of the Work without
the specific written consent of the Owner, Architect and the Architect's
consultants. The Contractor, Subcontractors, Sub-subcontractors and material or
equipment supplices are authorized to use and reproduce applicable portions of
the Drawings, Specifications and other documents prepared by the Architect and
the Architect's consultants appropriate to and for use in the execution of their
Work under the Contract Documents. All copies made under this authorization
shall bear the statutory copyright notice, if any, shown on the Drawings,
Specifications and other documents prepared by the Architect and the Architect's
consultants. Submittal or distribution to meet official regulatory requirements
or for other purposes in connection with this Project is not to be construed as
publication in derogation of the Architect's or Architect's consultants'
copyrights or other reserved rights. Notwithstanding the foregoing, the Owner's
rigltts to use of instruments of Service are specified in a separate Contract
between the Owner and Architect.
 
ARTICLE 2 OWNER
§ 2.1 GENERAL
§ 2.1.1 te Owner is the person or entity identified as such in the Agreement and
is referred to throughout the Contract Documents as if singular in number. The
Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner's
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The terni "Owner" means the Owner or the
Owner's authorized representative.
 
§ 2.1.2 The Owner shall furnish to the Contractor within f fteen days alter
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or en force mechanic's lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner's interest therein.
 
§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 The Owner shall, at the written request of the Contractor, prier to
commencement of the Work and thereafter. fumish to the Contractor reasonable
evidence that financial arrangements have been made to fulfill the Owner's
obligations under the Contract. Furnishing of such evidence shall be a condition
precedent to commencement or
 
12
AIA Document A201 TM' - 2007. Copyright 191911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by TheAmencan Institute
of Architects. NI raghts reserved. WARNING: This RIA' Document is protected by
U.S. Copyright Law and International Treaties. Unauthonzed reproduction or
distribution of this AIA" Document, or any portion of it, may result in severe
civil and criminal penalties, and will ne prosecuted to the maximum extent
possible under the law. This document was produced by MA software at 12:06:14 on
08/26f2009 under Order No.9831455857_1 which expires on 05/1812010, and is not
for resale.


 
continuation of the Work. Alter such evidence bas been furnished, the Owner
shall flot materially vary such financial arrangements without prior notice
to the Contractor.
 
§ 2.2.2 Except for permits and fees, including those required under Section
3.7.1, which are the responsibility of the Contractor under the Contract
Documents, the Owner shall secure and pay for necessary approvals, easements,
assessments and charges required for construction, use or occupancy of permanent
structures or for permanent changes in existing Facilities.
 
§ 21.3 The Owner shall fumish surveys describing physical characteristics, legal
limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.
 
§ 114 Information or services required of the Owner by the Contract Documents
shall be furnished by the Owner with reasonable promptness. Any other
information or services relevant to the Contractor's performance of the Work
under the Owner's control shall be furnished by the Owner after receipt from the
Contracter of a written request for such information or services.
 
§ 2.2.5 Unless otherwise provided in the Contract Documents, the Contractor will
be furnished, free of charge, such copies of Drawings.and Project Manuals as are
reasonably necessary for execution of the Work.
 
§ 2.3 OWNER'S RJGHT TO STOP THE WORK
§ 2.3.1 If the Contractor fails to correct Work which is flot in accordante with
the requirements of the Contract Documents as required by Section 12.2 or
repeatedly fails to carry out Work in accordante with the Contract Documents,
the Owner may issue a written order to the Contracter to stop the Work, or any
portion thereof, until the cause for such order has been eliminated; however,
the right of the Owner to stop the Work shall flot give rise to a duty on the
part of the Owner to exercise this right for the benefit of the Contractor or
any other person or entity, except to the extent required by Section 6.1.3.
 
§ 2.4 OWNER'S RIOHT TO CARRY OUT THE WORK
§ 2.4.1 If the Contractor defaults or neglects to carry out the Work in
accordante with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may after such
seven-day period give the Condor a second written notice to correct such
deficiencies within a three-day period. If the Contractor within such three-day
period after receipt of such second notice fails to commence and continue to
correct any deficiencies, the Owner may, without prejudice to other remedies the
Owner may have, correct such deficiencies. In such case an appropriate Change
Order shall be issued deductmg from payments then or thereafter due the
Contractor the reasonable cost of correctiog such deficiencies, including
Owner's expenses and compensation for the Architect's additional services made
necessary by such default, neglect or failure. Such action by the Owner and
amounts charged to the Contractor are both subject to prior approval of the
Architect. If payments then or thereafter due the Contracter are flot sufficient
to caver such amounts, the Contractor shall pay the difference to the Owner.
 
ARTICLE 3 CONTRACTOR
§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term "Contracter" means the Contracter or the Contractor's
authorized representative.
 
§ 3.12 The Contractor shall perform the Work in accordante with the Contract
Documents.
 
§ 3.1.3 The Contractor shall flot be relieved of obligations to perform the Work
in accordante with the Contract Documents either by activities or duties of the
Architect in the Architect's administration of the Contract, or by tests,
inspections or approvals required or performed by persans other than the
Contractor.
 
§ 3.2 REYIEW 0F CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Since the Contract Documents are complementary, before starting each
portion of the Work, the Contracter shall carefully study and compare the
variou:s Drawings and other Contract Documents relative te that portion of the
 
13
 
ANA Document *201 TM - 2007. Copyright t 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963. 1966, 1970, 1976, 1987, 1997 and 2007 by The Amercan insiitute
0f Architects. NI Nghts reserved. WARNING: This AL Document is protected by U,
S. Copyright Law and International Treaties. Unauthonzed reproduction or
distribution of this MA` Document, or any portion of it. may resuit in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This documentwas produced byAlA software at 12.06:14 on
0 8/2 612 00 9 under Order No.9831455857_1 which expires on 05/1812010, and is
flot for resale_


 
Work, as well as the information furnished by the Owner pursuant to Section
2.23, shall take field measurements of any existing conditions related to that
portion of the Work and shall observe any conditions at the site affecting it.
These obligations are for the purpose of facilitating construction by the
Contractor and are not for the purpose of discovering errors, omissions, or
.inconsistencies in the Contract Documents; however, any errors, inconsistencies
or omissions discovered by the Contracter shall be reported promptly to the
Architect as a request for information in such form as the Architect may
require.
 
§ 3.2.2 Any design errons or omissions noted by the Contractor during this
review shall be reported promptly to the Arehitect, but it is recognized that
the Contractor's review is made in the Contractor's capacity as a contractor and
not as a licensed design professional unless otherwise specifically provided in
the Contract Documents. The Contractor is not required to ascertain that the
Contract Documents are in accordante with applicable laws, statutes, ordinances,
building codes, and rules and regulations, but any nonconformity discovered by
or made known to the Contractor shall be reported promptly to the Architect.
 
§ 3.13 If the Contractor believes that additional cost or time is involved
hecause of clarifications or instructions issued by the Architect in response to
the Contractor's notices or requests for information pursuant to Sections 3.2.1
and 3.2.2, the Contractor shall make Ciaims as provided in Sections 4.3.6 and
4.3.7. If the Contracter faits to perform the obligations of Sections 3.2.1 and
3.2.2, the Contractor shall pay such costs and damages to the Owner as would
have been avoided ifthe Contracter had performed such obligations. The
Contractor shall not be liable to the Owner or Architect for damages resulting
from errons, inconsistencies or omissions in the Contract Documents or for
differences between field measurements or conditions and the Documents unless
the Contracter recognized such error, inconsistency, omission or difference and
lmowingly failed to report it to the Architect.
 
(Paragraph deleted)
§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor's test skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specifie instructions
concerning construction means, mcthods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof anal, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall I not proceed with that portion of the Work without further
written instructions from the Architect. If the Contractor is then instructed to
proceed with the required means, methods, techniques, sequences or procedures
without acceptante of changes proposed by the Contracter, the Owner shall! be
solely responsible for any resulting loss or damage.
 
§ 3.3.2 "!fie Contractor shall be responsible to the Owner for acts and
omissions of the Contractor's employces, Subcontractors and their agents and
employees, and other persons or entities performing portions of the Work for or
on behalf of the Contractor or any of its Subcontractors.
 
§ 3.3.3 The Contractor shall te responsible for inspection of portions of Work
already performed ta determine Chat such portions are in proper condition to
receive subsequent Work.
 
§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contracter
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.
 
§ 3.4.2 The Contractor may make substitutions only with the consent of the
Owner, alter evaluation by the Architect and in accordante with a Change Order.
 
§ 3.4.3 The Contractor shall enforce strict discipline and gond order among the
Contractor's employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or pensons not skilled
in tasks assigned ta them.
 
tnit
AIA Document A201TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architecte. Ait rights resemed. WARNING: This AIA' Document is
protected by U.S. Copyright Law and International Treaties. Unauthorizcd
reproduction or distribution ot this ANA' Document, or any portion of if, may
resuit in severe civil and criminal penalties, and will be prosocuted to the
maximum extent possible under the law. This document was produced byAtA software
at 12:06:14 on 08!26/2009 under Order No.9831455857_1 which
expires on 05118!2010, and is not for resale.
User
Notes:                                                                                                                                     (944320879)
14
 



 
§ 3.5 WARRANTY
§ 3.5.1 The Contractor warrants to the Owner and Architect Chat materials and
equipment furnished under the Contract will be of gaod quality and new unless
otherwise required or permitted by the Contract Documents, that the Work will be
free from defects not inherent in the quality required or permitted, and Chat
the Work will conform to the requirements of the Contract Documents. Work not
conforming to these requirements, including substitutions not properly approved
and authorized, may be considered defective. The Contractor's warranty exeludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation, or normal
wear and tear and normal usage. If required by the Architect, the Contractor
shall furnish satisfactory evidence as to the kind and quality of materials and
equipment.
 
§ 3.6 TAXES
§ 3.6.1 The Contracter shall pay sales, consumer, use and similar taxes for the
Work provided by the Contractor which are legally enacted when bids are received
or negotiations concluded, whether or not yet effective or merely scheduled to
go into effect.
 
§ 3.7 PERMITS, FEES AND NOTICES
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contacte shall
secure and pay for the building permit and other permits and governmental fees,
licenses and inspections necessary for proper execution and completion of the
Work which are customarily secured after execution of the Contract and which are
legally required when bids are received or negotiations concluded.
 
§ 3.7.2 The Contractor shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders of public authorities
applicable te performance of the Work.
 
§ 3.7.3 Tt is net the Contractor's responsibility to ascertain Chat the Contract
Documents are in accordance with applicable laves, statutes, ordinances,
building codes, and iules and regulations. However, if the Contacte observes
that portions of the Contract Documents are at variance therewith, the Contacte
shall promptly notify the Architect and Owner in writing, and necessary changes
shall be accomplished by appropriate Modification.
 
§ 3.7.4 If the Contractor perforas Work that Contractor knows or should
reasonably know to be conuary to laws, statutes, ordinances, building codes, and
rules and regulations without such notice to the Architect and Owner, the
Contacter shall assume appropriate responsibility for such Work and shall bear
the costs attributable to correction.
 
(Paragraph deleted) § 3.8 ALLOWANCES
 
§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contact Documents. Items covered by allowances shall be supplied for such
amounts and by such pesons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.
 

 
otherwise provided in the Contract Documents:
•           allowances shall cover the cost to the Contractor of materials and
equipment delivcred at the site and alI required taxes, less applicable trade
discounts;
•           Contractor's costs for unloading and handling at the site, labor,
installation costs, ovcrhead, profit and other expenses contemplated for stated
allowance amounts shall be included in the Contact Sum but not in the
allowances;
•           whenever costs are more than or less than allowances, the Contact
Sum shall be adjusted accordingly by Change Order. The amount of the Change
Order shall reflect (1) the difference between actual costs and the allowances
under Section 3.8.2.1 and (2) changes in Contractor's costs under Section
3.8.2.2.



 
 
§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner in sufficient lime to avoid delay in the Work.
 
15
 
AIA Document A201 TM - 2007. Copyright © 1911, 1915, 1918. 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. NI rights reserved. WARNING: This AIA' Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA" Document, or any portion of it. may
resuit in severe civil and cnminal penalties, and will be prosecuted to the
maximum extent possible under the Iaw. This document was produced by AIA
software ai 12:06:14 on 08/16/2009 under Order No.9831455857_1 which expires on
05/18/2010, and is not for resale.
 
§ 3.9 CONTRACTOR'S MANAGEMENT AND SUPERINTENDENCE
§ 3.9.1 The Contractor shall employ a competent project executive/director of
preconstruction, project manager, senior project manager and superintendent and
necessary assistants. The project manager and superintendent shall be in
attendante at the Project site during performance of the Work. The project
executive, senior project manager, project manager and superintendent shall
represent the Contractor, and communications given to any of them shall be as
binding as if given w the Contractor. Important communications shall be
confirmed in writing. Other communications shall be similarly confirmed on
written request in each case.
 
§ 3.9.2 Robert Kehoe shall be Contractor's Project Executive and Director of
Preconstruction for the Project. Kandy Reisner shall be Contractor's Senior
Project Manager for the Project. Richard Buehler shall be Contractor's Project
Manager for the Project, and Peter Coccia shall) be Contractor's Superintendent
for the Project. Contractor acknowledges Chat its Project Executive, Senior
Project Manager, Project Manager and Superintendent are key personnel and their
knowledge, experience and competence were material inducements for Owner
entering into the Agreement with Contractor. Contractor shall use the
above-named persons as Project Executive, Senior Project Manager, Project
Manager and Superintendent for this Project unless: (1) Owner consents in
writing in its sole discretion to a replacement; or (2) gond cause exists for
replacement, such as the person leaving the employ of Contractor and its
afiliates; serious, prolonged illness; or serious persona] hardship. If a
replacement is made, the replacement shall be a person acceptable to Owner and
with qualifications and experience equal to or better than the person replaced.
For Contractor's Project Manager or Superintendent, the replacement shall also
meet the requirements of 3.9.3 or 3.9.4, as applicable. Contracter understands
and agrees Chat its failure to maintain a qualified Project Executive, Senior
Project Manager, Project Manager and Superintendent for the Project who fully
satisfy the requirements of 3.9.1 through 3.9.4 would constitute a substantial
breach of a material term of this Agreement.
 
§ 3.9.3 The Superintendent employed by the Contracter for the Project shall have
a minimum of five (5) years commercial experience as the primary superintendent
of projects of similarsize and complexity as this Project. The Contractor shall
submit to the Architect and Owner a resume and other supporting documentation
showing that the proposed Superintendent is knowledgeable, experienced, and
competent and has the qualifications to superintend the Project in an excellent
manner. Owner reserves the right to request additional supporting documentation
regarding the proposed Superintendent's qualifications and to require the
Contractor to propose an alternate Superintendent who better meets the
requirements contained in this Article, as may reasonably be determined by the
Owner. The Contractor shall notify the Architect and Owner in writing of any
proposed replacement of the Superintendent. The Contractor shall not replace the
Superintendent without prior written approval from the Owner. The requirements
contained in this Article shall apply to any proposed replacement
Superintendent, regardless if the proposed tenure is to be temporary or
permanent.
 
§ 3.9.4 The Project Manager employed by the Contractor for the Project shall
have a minimum of five (5) years commercial experience as Project Manager on
projects of similar size and complexity as this Project. The Contractor shall
submit to the Architect and Owner a resume and other supporting documentation
showing that the proposed Project Manager is knowledgeable, experienced, and
competent and has the qualifications to manage the Project in an excellent
manner. ']Ire Owner reserves the right to request additional supporting
documentation regarding the proposed Project Manager's qualifications and to
require the Contractor to propose an altemate Project Manger who becter meets
the requirements contained in this Article, as may reasonably be determined by
the Owner. The Contractor shall noti& the Architect and Owner in writing of any
proposed replacement of the Project Manager. The Contractor shall not replace a
Project Manager without prior written approval from the Owner. The requirements
contained in this Article shall apply to any proposed replacement Project
Manager, regardless if the proposed tenure is to be temporary or permanent. The
Project Manager shall not act as the Superintendent or replacement for the
Superintendent without written approval fram the Owner.
 
§ 3.9.5 Contractor's management and superintending personnel assigned to the
Project shall have knowledge and successful experience in satisfying
requirements for obtaining certifications for projects under the standards for
Leadership in Energy and Environmental Design ("LEED") promulgated by the U.S.
Green Building Council.
 
(Paragraphe deleted)
 
§ 3.10 CONTRACTOR'S CONSTRUCTION SCHEDULES
§ 3.10.1 The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner's and Architect's information a Contractor's
construction schedule for the Work. The schedule shall net exceed time limits
 


 
16
 
AIA Document A201 T" - 2007. Copyright 0 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1986, 1970, 1976. 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA£ Document is
protected by U.S. Copyright Law and International Treaties. Unauthonzed
reproduction or distribution of this AIA" Document, or any portion of it, may
resuit in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the faw. This document was produced by AIA
software at 12:06:14 on 0812612009 under Order No.9831455857 1 which expires on
05/18/2010. and is not for resale.


 
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work. The schedule
shall allow reasonable times for any Owner reviews or approvals.
 
§ 3.10.2 The Contractor shall prepare and keep carrent, for the Architect's
approval, a schedule of submittals which is coordinated with the Contractor's
construction schedule and allows the Architect reasonable time to review
submittals.
 
§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.
 
§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
§ 3.11J The Contractor shall maintain at the site for the Owner one record copy
of the Drawings, Specifications, Addenda, Change Orders and other Modifications,
in gond order and marked currently to record field changes and selections made
during construction, and one record copy of approved Shop Drawings, Product
Data, Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work.
 
§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.
 
§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.
 
§ 3.12.3 Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
 
§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for tltose
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform te the information given and
the design concept expressed in the Contract Documents. Review by the Architect
is subject to the limitations of Section 4.2.7. Informational submittals upon
which the Architect is not expected to take responsive action may be so
identified in the Contract Documents. Submittals which are not required by the
Contract Documents may be returned by the Architect without action.
 
§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents with reasonable promptness
and in such sequence as to cause no delay in the Work or in the activities of
the Owner or of separate contractors. Submittals which are not marked as
reviewed for compliance with the Contract Documents and approved by the
Contractor may be returned by the Architect without action.
 
§ 3.12.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do se, and has checked and coordmated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.
 
§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.
 
§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall net be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect's approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given writtcn approval to the specific
 
 
17
 
 
MA Document A201' - 2007. Copyright ©1911, 1915. 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. NI nghts reserved. WARNING: This AIA` Document is protected by U.S.
Copyright Law and international Treaties. Unauthorized reproduction or
distribution of this MA Document, or any portion of lt, may resuit in severe
civil and criminal penalties, and witl ho prosocuted to the maximum extent
possible under the Iaw. This document was produced by AIA software at 12:06:14
on 08/2612009 under Ortler No 9831455857_1 which
expires on 05118/2010, and is not for resale.


 
deviation as a miner change in the Work, or (2) a Change Ortler or Construction
Change Directive has been issued authorizing the deviation. The Contracter shall
not be relieved ofresponsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect's approval thereo£
 
§ 3,119 The Contracter shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other thon Chose requested by the Architect on previous submittals. In
the absence of such written notice the Architect's approval of a resubmission
shall not apply to such revisions.
 
§ 3.12.10 The Contracter shaIl not be required te provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor's responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contracter by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria Chat such services must satisiÿ. The Contractor shall! cause
such services or certifications to be provided by a properly licensed design
professional, whose signature and seal sha11 appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related te the
Work designed or certified by such professional, if prepared by others, shall
bear such professional's written approval when submitted to the Architect. The
Owner and the Architect shall! be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications or approvals performed by such
design professionals, provided the Owner and Architect have specified to the
Contracter all performance and design criteria that such services must satisfy.
Pursuant to this Section 3.12.10, the Architect will review, approve or take
other appropriate action on submiuals only for the limited purpose of checki.ng
for conformance with information given and the design concept expressed in the
Contract Documents. The Contracter shall not be responsible for the adequacy of
the performance or design criteria required by the Contract Documents.
 
§ 3.13 USE OF SITE
§ 3.13.1 The Contracter shall confine operations at the site to areas permitted
by law, ordinances, permits and the Contract Documents and shall net
unreasonably encumber the site with materials or equipment.
 
§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.
 
§ 3.14.2 The Contracter shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise aitering such construction, or by excavation.
The Contracter shall not ce or otherwise alter such construction by the Owner or
a separate contractor except with written consent ofthe Owner and of such
separate contracter; such consent shall! not be unreasonably withhehd. The
Contractor shall! not unreasonably withhold from the Owner or a separate
contracter the Contractor's consent to cutting or otherwise altering the Work.
 
§ 3.15 CLEANING UP
§ 3.15.1 The Contracter shall] keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall] remove from and about
the oject waste materials, rubbish, the Contractor's tools, construction
equipment, machinery and surplus materials.
 
§ 3.15.2 If the Contracter faits to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall! be charged to the
Contracter.
 
§ 3.16 ACCESS TO WORK
§ 3.16.1 The Contractor shall] provide the Owner and Architect access te the
Work in preparation and progress wherever iocated.
 
18
AIA Document 0l' - 2007. Copyright © 1911. 1915, 1918, 1925, 1937, 1951, 1958.
1961, 1963, 1966, 1970, 1976, 1987. 1997 and 2007 by The American lnstitute of
Architecte. MI rights reserved. WARNING: This A1A' Document is protacted by U.S.
Copyright Law and International Treaties. Unauthonzed reproduction or
distribution of this AIA Document, orany portion of it, may resutt in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law, This document was produced by AIA software at 12:06:14
On 08,2612009 under Order No.9831455857 1 which
expires on 05/18/2010, and is not for resale.


 
§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
§ 3.17.1 The Contractor shall pay all royalties and license fees. The Contractor
shall defend suifs or claims for infringement of copyrights and patent rights
and shall hold the Owner and Architect harmless from loss on account thereof,
but shall rot be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manu%cturers is required by
the Contract Documents or where the copyright violations are contained in
Drawings, Specfications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason ta believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.
 
§ 3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent permitted by law and to the extent claims,
damages, tosses or expenses are not covered by Project Management Protective
Liability insurance purchased by the Contractor in accordance with Section 11.3,
the Contractor shall indemnify and hold harmless the Owner, Architect,
Architect's consultants,and.agents and employees of any ofthem from and against
daims, damages, tosses and expenses, including but not limited to attorneys'
fees, arising out of or resulting from performance of the Work, provided Chat
such claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death, or to injury to or destruction of tangible property (other
than the Work itselt), but only to the extent caused by the negligent acts or
omissions of the Contractor, a Subcontractor, anyone directly or indirectly
employed by them or anyone for whose arts they may be fiable, regardless of
whether or rot such claim, damage, loss or expense is caused in part by a party
indemnified hereunder. Such obligation shall rot be construed to negate,
abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or perron described in this Section 3.18.
 
§ 3.18.2 ln daims against any persan or entity indemnified under this Section
3.18 by an employee of the Contractor, a Subeontractor, anyone directly or
indirectly employed by them or anyone for whose arts they may be fiable, the
indemnification obligation under Section 3.18.1 shall rot be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers' compensation acts,
disability benefit acts or other employee benefit arts.
 
ARTICLE 4 ADMINISTRATION OF THE CONTRACT
(Paragraph &leted)
§ 4.1 ARCHITECT
§ 4.1.1 The Architect is the perron lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The tenu "Architect" means the Architect or the Architect's authorized
representative.
 
§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall rot be unreasonably withheld.
 
§ 4.1.3 If the employment ofthe Architect is terminated, the Owner shall employ
a new Architect against whom the Contractor has no reasonable objection and
whose status under the Contract Documents shall be that of the former Architect.
 
§ 4.2 ARCHRECT'S ADMINISTRATION OF THE CONTRACT
§ 4.2.1 ne Architect will provide administration of the Contract as described in
the Contract Documents, and will be an Owner's representative (1) during
construction, (2) until final payment is due and (3) with the Owner's
concurrence, from time to time during the one-year period for correction of Work
described in Section 12.2. The Architect will have authority to act on behaif of
the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract.
 
§ 4.2.2 The Architect, as a representative of the Owner, will visit the site at
intervals appropriate to the stage of the Contractor's operations (1) to become
generally familiar with and to keep the Owner informel about the progress and
quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a marner indicating Chat the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect will rot be required to make exhaustive or continuous on-site
inspections to check the quality or quantity of the Work,
 
 
19
 
 
MA Document A201 TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1981. 1963, 1966, 1970, 1978, 1987, 1997 and 2007 by The American
Insfitute of Architects. M rights reserved. WARNING: This AIA` Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA' Document, or any portion of it, may
resuit in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 1208:14 on 08/28/2009 under Order No. 9831455857_1 which
expires on 05/18/2010, and is not for resale.


mit

 

 
The Architect will neither have control over or charge of, nor be responsible
for, the construction means, methads, techniques, sequences or procedures, or
for the safety precautions and programs in connection with the Work, since these
are solely the Contractor's rights and responsibilities under the Contract
Documents, except as provided in Section 3.11.
 
§ 4.2.3 The Architect will not be responsible for the Contractor's failure te
perform the Work in accordante with the requirements of the Contract Documents.
The Architect will not have control over or charge of and will not be
responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or any other pensons or entities performing portions of the
Work.
 
§ 4.2.4 Communications Facilitating Contract Administration. Except as otherwise
provided in the Contract Documents or when direct communications have been
specially authorized, the Owner and Contracter shall endeavor to communicate
with Bach other through the Architect about matters arising out of or relating
to the Contract. Communications by and with the Architect's consultants shall be
through the Architect. Communications by and with Subcontractors and material
suppliers shall be through the Contracter. Communications by and with separate
contractors shall be through the Owner.
 
§ 4.2.5 Based on the Architect's evaluations of the Contractor's Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certif€cates for Payment in such amounts.
 
§ 4.2.6 The Architect will have authority to reject Work that dues not conform
to the Contract Documents. Whenever the Architect considers it neeessary or
advisable, the Architect will have authority to require inspection or testing of
the Work in accordante with Sections 13.5.2 and 13.5.3, whether or not such Work
is fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faim citer te exercise or not to exercise
such authority shall give rise to a duty or responsibility of the Architect te
the Contractor, Subcontractors, material and equipmcnt suppliers, their agents
or employees, or other persons or entities performing portions of the Work.
 
§ 4.2.7 ne Architect will review and approve or take other appropriate action
upon the Contractor's submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformante with
information given and the design concept expressed in the Contract Documents.
The Architect's action will be taken with such reasonable promptness as to cause
no delay in the Work or in the activities of the Owner, Contractor or separate
contractors, while allowing sufficient time in the Architect's professional
judgment to permit adequate review. Review of such submittals is not conducted
for the purpose of determining the accuracy and completeness of other deuils
such as dimensions and quantities, or for substantiating instructions for
installation or performance of equipment or systems, all of which remain the
responsibility of the Contracter as required by the Contract Documents. The
Architect's review of the Contractor's submittals shall net relieve the
Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The Architect's
review shall not constitute approval of safety precautions or, unless otherwise
specil`ically stated by the Architect, of any construction means, methods,
techniques, sequences or procedures. The Architect's approval of a specific item
shall not indicate approval of an assembly of which the item is a component.
 
§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives, ami may authorize miner changes in the Work as provided in Section
7.4.
 
§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion, will receive and
forward to the Owner, for the Owner's review and records, written warranties and
related documents required by the Contract and assembled by the Contractor., and
will issue a final Certificate for Payment upon compliance with the requirements
of the Contract Documents.
 
§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives te assist in carrying out the Architect's
responsibilities at te site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.
 
§ 4.2.11 The Architect will interpret and decide matters concerning performance
under and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Architect's response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If no
 
AIA Document A201'M - 2007. Copyright 0 1911. 1915, 1918, 1925. 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Instiiute ofArehitects_ AMI rfghts reserved. WARNING: This AIA' Documentis
protected by U.S. Copyright Law and Intemational Treaties. Unauthorized 20
reproduction or distribution of titis AIA' Document, or any portion of it. may
result in sevre civil and criminal penalties, and will bo prosecuted to the
maximum extent possible under the law. This document was produced byAlA software
at 12:06:14 on 08/2612009 under Order No.9831455857_1 which expires on
05/18/2010, and is not for resale.


 
agreement is made concerning the tune within which interpretations required of
the Architect shall be f imished in compliance with this Section 4.2, then delay
shall not be recognized on account of failure by the Architect to furnish such
interpretations until 15 days after written request is made for tltem.
 
§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of and reasonably inferable from the Contract Documents and will he
in writing or in the form of drawings. When making such interpretations and
initial decisions, the Architect will endeavor to secure faithful performance by
both Owner and Contractor, will not show partiality to either and will not be
fiable for results of interpretations or decisions so rendered in good faith.
 
§ 4.2.13 The Architect's decisions on matters relating ta aesthetic effect will
be final if consistent with the intent expressed in the Contract Documents.
 
§ 4.3 D UNS AND DISPUTES
§ 4.3.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a motter of right, adjustment or interpretation of Contract terms,
payment of money, extension of tune or other relief with respect to the terms of
the Contract. The term "Claim" also includes other disputes and matters in
question between the Owner and Contracter arising out of or relating to the
Contract. Claims must be initiated by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.
 
§ 4.3.2 Time Limits on Claims. Claims by cither party must be initiated within
21 days after occurrence of the event giving rise to such Claire or within 21
days after the claimant first recognizes the condition giving rise to the Claim,
whichever is latex. Claims must be initiated by written notice ta the Architect
and the other party.
 
§ 4.3.3 Continuing Contract Performance. Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Section 9.7.1 and
Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments in accordance with the
Contract Documents.
 
§ 4.3.4 Claims for Concealed or Unknown Conditions. If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, thon notice by the observing party shall be given ta the
other party promptly before conditions are disturbed and in no event later than
21 days after ftrst observance of the conditions. The Architect will promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Contractor's cost of, or time required for, performance of
any part of the Work, will recommend an equitable adjustment in the Contract Sum
or Contract Time, or both. If the Architect determines that the conditions at
the site are net materially different from those indicated in the Contract
Documents and Chat no change in the terms of the Contract is justified, the
Architect shall sa notify the Owner and Contractor in writing, stating the
reasons. Claims by either party in opposition to such determination must be made
within 21 days after the Architect has given notice of the decision. If the
conditions encountered are materially different, the Contract Sum and Contract
Time shall be equitably adjusted, but if the Owner and Contracter cannot agree
on an adjustment in the Contract Sum or Contract Time, the adjustment shall be
referred to the Architect for initial determination, subject to further
proceedings pursuant to Section 4.4.
 
§ 4.3.5 Claims for Additional Cost. If the Contracter wishes to make Claim for
an increase in the Contract Suri, written notice as provided herein shall be
given before proeeeding to execute the Work. Prier notice is not required for
Claims relating to an emergency endangering life or property arising under
Section 10.6.
 
§ 4.3.6 If the Contracter bclieves additional cost is involved for reasons
including but not Iimited ta (1) a written interpretation from the Architect,
(2) an order by the Owner ta stop the Work where the Contracter was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner's suspension or (7) other reasonable grounds, Claim
shall be filed in accordance with this Section 4.3.
 
§ 4.3.7 Claims for Additional Time
 
ANA Document A201 TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937. 1951,
1958, 1961, 1963. 1966, 1970. 1976, 1987. 1997 and 2007 by The American
Institute of Architecte. NI nghts reserved. WARNING: This NA' Document is
protectcd by U.S. Copyright Law and International Treaties. Unauthonzed 21
reproduction or distribution of tais AIA' Document, or any portion of it, may
resuit in severe civil and crirninal penalties, and will be prosecuted to the
maximum extent possible under the iaw. This document was produced by AlA
software at 12:06:14 on 0812612009 under order No.9831455857_1 which expires an
0511812010. and is net for resale.
§ 4.3.7.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor's Claim
shail include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay on ly one Claim is necessary.
§ 4.3.7.2 If adverse weather conditions are the basis for a Claim for additionai
time, such Claim shall be documented by data substantiating that weather
conditions were abnormal for the period of time, could not have been reasonably
anticipated and had an adverse effect on the scheduled construction.
§ 4.3.8 lnjury or Damage to Persan or Property. If either party to the Contract
suffers injury or damage to persan or property because of an art or omission of
the other party, or of others for whose arts such party is legally responsable,
written notice of such injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding 21 days alter
discovery. The notice shall provide sufftcient deuil ta enable the other Party
to investigate the matter.
§ 4.3.9 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and ifquantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices ta quantifies of Work proposed will cause substantial inequity
to the Owmer or Contractor, the applicable unit prices shall be equitably
adjusted.
§ 4.3.10 Claims for Consequential Damages. The Contractor and Owner waive Claims
against each other for consequential damages arising out of or relating to th is
Contract. This mutual waiver includes:
.1damages incurred by the Owner for losses of use, income, profit, financing,
business and reputation, and for Ioss ofmanagement or employee productivity or
of the services of such persans; and
.2damages incurred by the Contractor for principal office expenses including the
compensation of personnel stationed there, for cosses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work.
This mutual w^aiver is applicable, without limitation, to all damages due to
either party's termination in accordance with Article 14. Nothing contained in
this Section 4.3.10 shall be deemed to preclude an award of liquidated damages,
when applicable, in accordance with the requirements of the Contract Documents.
§ 4.3.11 Liquidated damages. The Contractor shall be fiable to pay the Owner
liquidated damages cumulatively as follows:
.1 If the Project is not substantially complete by August 1, 2011, $50,000; and
.2 If the Project is not substantially complete by August 15, 2011, $100,000;
and
.3 If the Project is not substantially complete by September 1, 2011, $150,000;
and
.4 If the Project is not substantially complete by September 15, 2011, $200,000;
and
.5 For each day past September 15, 2011, that the Project is not substantially
complete, $5,000 per day.
§ 4.3.12 The dates specified in § 4.3.1 1 for imposition of liquidated damages
shall be extended for any change to the Contract Time.
§ 4.3.13 Contractor acknowledges and agrees Chat the liquidated damages
specified by this Agreement are conclusively reasonable and are not in any way
punitive and waives any right to challenge them as a penalty.
§ 4.3.14 Owner, .may, in its discretion, collect liquidated damages as they
accrue from amounts otherwise due Contractor, or, without waiving its right to
daim or collect liquidated damages, Owner may wait to assess, claim or pursue
liquidated damages until alter Substantial Completion, Final Completion, and/or
final payment.
§ 4.4 RESOLUTION OF DUNS AND DISPUTES
§ 4.4.1 Decision of Architect. Claims, including those alleging an error or
omission by the Architect but excluding those arising under Sections 10.3
through 10.5, shall be referred initially to the Architect for decision. An
initial

Init.

1

22

AtA Document A201- 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963. 1966, 1970, 1976, 1987, 1997 and 2007 by The American Insttute of
Architects. NI rights reserved. WARNING: This AIA' Document is protected by U.S.
Copyright Law and International Treaties, Unauthonzed reproduction or
distribution of this AIA' Document. or any porion of it, may resuit in sevcrc
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 12:06:14
on 08126/2009 under Order No.9831455857_1 which
expires on 05/18/2010, and is not for resale.


23

 
decision by the Architect shall be required as a condition precedent to
mediation, arbitration or litigation of all Claims between the Contractor and
Owner arising prior to the date final payment is due, unless 30 days have passed
after the Claim has been referred to the Architect with no decision having been
rendered by the Architect. The Architect will ne decide disputes between the
Contractor and pensons or entities other tan the Owner.
 
§ 4.42 The Architect will review Claims and within ten days of the receipt of
the Claim take one or more of the following actions: (1) request additions)
supporting data from the claimant or a response with supporting data from the
other party, (2) reject the Claim in whole or in part, (3) approve the Claim,
(4) suggest a compromise, or (5) advise the parties chat the Architect is unable
to resolve the Claim if the Architect Jacks sufficient information to evaluate
the merits of the Claim or if the Architect concludes that, in the Architect's
sole discretion, it would be inappropriate for the Architect to resolve the
Claim.
 
§ 4.4.3 In evaluating Claims, the Architect may, but shall hot be obligated to,
consult with or seek information from either party or from persons with special
knowledge or expertise who may assist the Architect in rendering a decision. The
Architect may request the Owner to authorize retentira of such persons at the
Owner's expense.
 
§ 4.4.4 If the Architect requests a party to provide a response to a Claim or to
furnish additional supporting data, such party shall respond, within ten days
after receipt of such request, and shall either provide a response on the
requesteei supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Àrchitect.that no supporting data will be
furnished_ Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.
 
§ 4.4.5 The Architect will approve or reject Claims by written decision, which
shall state the reasons therefor and which shall notify the parties of any
change in the Contract Sum or Contract Time or both. The approval or rejection
of a Claim by the Architect shall be final and binding on the parties but
subject to mediation and litigation.
 
§ 4.46 When a written decision of the Architect states that (1) the decision is
final but subject to mediation and litigation and (2) a demand for mediation of
a Claim covered by such decision must be made within 30 days alter the date on
which the party making the demand receives the final written decision, ten
failure to demand mediation within said 30 days' period sha11 result in the
Architect's decision becoming final and binding upon the Owner and Contractor.
If the Architect rendors a decision afler litigation has been initiated, such
decision may he entered as evidence, but shall hot supersede litigation
proceedings unless the decision is acceptable to all parties concerned
 
§ 4.4.7 Upon receipt of a Claim against the Contractor or at any time
thereafter, the Architect or the Owner may, but is hot obligated to, notify the
surety, if any, of the nature and amount of the Claim. If te Claim relates to a
possibility of a Contractor's default, the Architect or the Owner may, but is
hot obligated to, notify the surety and request the surety's assistance in
resoiving the controversy.
 
§ 4.4.8 If a Claim relates to or is the subject of a mechanic's lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines prior to resolution of the Claim by the
Architect, by mediation or by litigation.
 
§ 4.5 MEDIATION
§ 4.5.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in Sections
4.3.10, 9.10.4 and 9.10.5 shall, aller initial decision by the Architect or 30
days after submission of the Claim te the Architect, be subject te mediation as
a condition precedent ta the institution of legal or equitable proceedings by
either party.
 
§ 4.5.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation R.ules of the American Arbitration Association
currently in effect. Request for mediation shall be filed in writing with the
other party to the Contact and with the American Arbitration Association. The
request may be made concurrently with the filing of litigation but, in such
event, mediation shall proceed in advance of or legai or equitable proceedings,
which shall be stayed pending mediation for a period of 60 days from the date of
filing, unless stayed for a longer period by agreement of the parties or court
order.
 
AiA Document A201TM - 2007. Copyright ci 1 9 1 1 , 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architecis, All rlghts reserved. WARNING: This AIÀ' Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA` Document, or any portion 0f it, may
result in severe civil and criminal penalties, and wiii be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
Software at 12:06:14 on 08126/2009 under Order No.9831455857 1 which
expires on 0511812010, and is hot for resale.



 

24

 
§ 4.5.3 The parties shalll share the mediator's fee and any filing fees equally.
The mediation shalll be held in the place where the Projeet is locatcd, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.
 
§ 4.6 UTJGATION
§ 4.6.1 Any claim, dispute, or other matte in question arising out of or related
to this Agreement shall be subject to litigation in astate court Iocated in
Fairfax County, Virginia, or Loudoun County, Virginia, or the U.S. District
Court for the Eastern District of Virgin ia. Both parties consent to persona!
jurisdiction and venue in the courts referenced in the preceding sentence.
 
§ 4.6.2 BOTH PARTIES SPECIFICALLY WAIVE THEIR RIGHT TO A JURY TRIAL TO RESOLVE
ANY AND ALL CLAIMS, DISPUTES OR OTHER MATTERS IN QUESTION ARISING OUT OF OR
CONNECTED IN ANY WAY TO THE PROJECT OR TRIS AGREEMENT BECAUSE THE PARTIES
BELIEVE THAT THE COMPLEX AND TECHNICAL ASPECTS OF THEIR DEALiNGS WITH ONE
ANOTHER MAKE A JURY DETERMINATION NEITHER DESIRABLE NOR APPROPRIATE.
 
(Paragraph deleted)
 
ARTICLE 5 SUBCONTRACTORS § 5.1 DEFINITIONS
 
§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The terni
"Subcontractor" is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The terni "Subcontractor" does not include a separate contractor
or subcontractors of a separate contractor.
 
§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term "Sub-subcontractor" is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub­subcontractor.
 
§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF NE WORK
§ 5.2.1 Section 11.7 of the Agreement specifies certain "Open-Book Bidding"
requirements Contractor shall follow.
 
§ 5.2.2 The Contractor shall! not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall! not be required to contract with anyone to whom the Contractor
has made reasonable objection.
 
§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owne or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable ofperforming the Work, the Contract Sum and
Contract Time shall] be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Ortler shall be issued
before commencement of the substitute Subcontractor's Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.
 
§ 5.2.4 The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute.
 
§ 5.3 SUBCONTRACTUAL RELATIONS
§ 5.3.1 By appropriate agreement, written where legally required for validity,
the Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subconntractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor's
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect. Each subcontract agreement shall preserve and protect the rights of
the Owner and Architect under the Contract Documents with respect to the Work to
be performed by the Subcontractor so that subcontracting thereof will not
prejudice such rights, and shall allow to the Subcontractor, unless specifically
provided otherwise in the subcontract agreement, the benefit of all rights,
remedies and redress against the Contractor that the Contracter, by the Contract
Documents, has against the Owner. Where appropriate, the

AIA Document A20l' - 2007. Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1968, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architeets. AIt rights reserved. WARNING: This AIA' Document is protected by
U.S. Copyright Law arid International Treaties. Unauthorized reproduction or
distnheaion of this AIA' Document, or any portion of it, may result in sovere
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produeed by AIA software at 12:06:14
on 08/26/2009 under Ortler No.9831455857_1 which expires on 05118010. and is not
for resale.


 
Contractor shall require each Subcontractor to enter into simiiar agreements
with Sub-subcontractors. The Contracter shall make available to each proposed
Subcontractor, prior w the execution of the subcontract agreement, copies of the
Contract Documents to which the Subcontractor will be bound, and, upon written
request of the Subcontractor, identify to the Subcontractor terms and conditions
of the proposed subcontract agreement which may be at variance with the Contract
Documents. Subeontractors will similarly make copies of applicable portions of
such documents available to their respective proposed Sub-subcontraetors.
 
§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided that:
 
.1
assignment is effective only after termination of the Contract by the Owner for
cause pursuant to Section 14.2 and only for those subcontract agreements which
the Owner accepts by notifying the Subcontractor and Contractor in writing; and

assignment is subject to the prior rights of the surety, if any, obligated under
bond relating to the Contract,
 
§ 5.4.2 Upon such assignment, if the Work tas becn suspended for more than 30
days, the Subcontractor's compensation shall be equitably adjusted for intxeases
in cost resulting from the suspension.
 
(Paragraph deleted)
ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER'S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner's own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Section 4.3.
 
§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the terni "Contracter"
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.
 
§ 6.1.3 The Contractor, as Construction Manager for the Project, shall have
primary responsibiliry for coordinating its Work with the activities of the
Owner and separate contractors related to the Project. The Owner and Contractor
shall cooperate in coordination of the activities of the Owner's own forces and
of each separate contractor with the Work of the Contracter, who shall cooperate
with them. The Contractor shall participate with other separate contractors and
the Owner in reviewing their construction schedules when directed to do so or
when appropriate to do so. The Contractor shall make any revisions to the
construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Contracter, separate contractors and the Owner until subsequentlÿ
revised. Nothing in this provision shall be construed as limiting the
Contractor's obligation at all times to coordinate its activities with all other
forces on the Project site and cooperate fully.
 
§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner's own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, I l and 12.
 
§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contracter shall afford the Owner and separate contractors
reasonable opportuniry for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor's construction and operations with theirs as required by the
Contract Documents.
 
§ 6.22 If part of the Contractor's Work depends for proper execution or resuits
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with Chat portion of the Work, promptly
report to the Architect apparent discrepancies or defects in such other
construction that would rendu it msuimble for such proper execution and resuits.
Failure of the Contractor so to report shall constitute an acknowledgment that
 

 
AIA Document A201TM - 2007. Copyright ®1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American lnstitute of
Ar. NI righffi reserved. WARNING, This MA' Document is protected by U.S
Copyright Law and International Treaties. Unauthorized reproduction or
distribution ot this AIA' Document, or any portion of it, may result in severe
civil and chminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was praduced by AIA software et 12.06;14
on 08/26/2009 under Order No. 9831455857_1 which
expires on 05118/2010, and is ne for resale.
User
Notes:                                                                                                                                     (944320879)
25



 
the Owner's or separate contractor's completed or partially completed
construction is fit and proper to receive the Contractor's Work, except as ta
defects not then reasonably discoverable,
 
§ 6.2.3 The Owner shall be reimbursed by the Contractor for costs incurred by
the Owner which are payable ta a separate contractor because of delays,
improperly timed activities or defective construction of the Contractor. The
Owner shall be responsible ta the Contracter for costs incurred by the
Contracter because of delays, improperly timed activities, damage to the Work or
defective construction of a separate contractor.
 
§ 6.2.4 The Contractor shall promptly remedy damage wrongfully caused by the
Contracter to completed or partially completed construction or to property of
the Owner or separate contractais as provided in Section 10.2.5.
 
§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.
 
§ 6.3 OWNER'S RIGHT TO CLEAN UP
§ 6.3.1 If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contacts for maintaining
the premises and surrounding ares free from waste materials and rubbish, the
Owner may clean up and the Architect will allocate the colt among those
responsible.
 
ARTICLE 7 CHANGES IN THE WORK
§ 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accamplished after execution of the Contract,
and without invalidating the Contract, by Change Ortler, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.
 
§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Ownex-
and Architect and may or may not be ageed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.
 
§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, uniess
otherwise provided in the Change Ortler, Construction Change Directive or order
for a minor change in the Work.
 
§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a wrinen instrument prepared by the Architect and
signed by the Owner, Contractor and Architect, stating their agreement upon all
of the following:
.1       change in the Work;
.2       the amount of the adjustment, if any, in the Contract Sum; and
.3       the extent of the adjustment, if any, in the Contract Time.
 
§ 7.2.2 Methods used in determining adjustments to the Contract Sum may include
those listed in Section 7.3.3.
 
§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior ta agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general stops of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.
 
§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terras of a Change Order.
 
§ 7.3.31f the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one ofthe following methods:
.1  
mutual acceptante of a lump suait properly itemized and supparted by sufficient
substantiating data to permit evaluation;

.2 unit prices stated in the Contract Documents or subsequently agreed upon;
 

 
lait.
AIA Document A201 -2007, Copyright 01911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970. 1976, 1987, 1997 and 2007 by The Ametrcan Instituts of
Architecte. All rights reserved. WARNING: This AIA`' Document is protected by
U.S. Copyright Law and International Treaties. Unauthonzed reproduction or
distribution of this NA' Document, or any portion of it, may resuit in severe
civil and r.rtminal penalties, and will be prosecuted tu the maximum extent
possible under the law, This document was produced byAlA software at 12:06:14 on
08/26/2009 under Order No.9831455857_1 which
expires on 0511W2010, and is not for resale.
User
Notes:                                                                                                                                     (944320879)
26



 
 
 
.3
cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

 
.4        as provided in Section 7.3.6.
 
§ 7.3.4 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor's agreement or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proposed adjustment in
the Contract Sum or Contract Time.
 
§ 7.3.5 A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.
 
§ 7.3.6 If the Contractor dues net respond promptly or disagrees with the method
for adjustment in the Contract Sum, the method and the adjustment shall be
determmed by the Architect on the basis of reasonable expenditures and savings
of those performing the Work attributable to the change, including, in case of
an increase in the Contract Sum, a reasonable allowance for overhead and profit.
ln such case, and also under Section 7.3.3.3, the Contractor shall keep and
present, in such form as the Architect may prescribe, an itemized accounting
together with appropriate supporting data. Unless otherwise provided in the
Contract Documents, costs for the purposes of this Section 7,3.6 shall be
limited to the following;
 
.1  
costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers' compensation
insurance;

.2  
costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;

.3  
rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others;

.4  
costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work; and

.5 additional costs of supervision and field office personnel directly
attributable to the change.
 
§ 7.3.7
(Paragraphe deleted)
The amount of credit to be allowed by the Contractor to the Owner fora deletion
or change which results in a net decrease in the Contract Sum shall be actual
net cost as confirmed by the Architect. When both additions and credits covering
related Work or substitutions are involved in a change, the allowance for
overhead and profit shall be figured on the basis of net increase, if any, with
respect to that change.
 
§ 7.3.8 Pending final determination of the total cost of a Construction Change
Directive to the Owner, amounts not in dispute for such changes in the Work
shall be included in Applications for Payment accompanied by a Change Order
indicating the parties' agreement with part or all of such costs. For any
portion of such cost that remains in dispute, the Architect will make an interim
determination for purposes of monthly certification for payment for those
costs.determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of either party to disagree and assert a daim
in accordance with Article 4.
 
§ 7.3.9 When the Owner and Contractor agree with the determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.
 
(Paragraph deleted)
§ 7.4 MINOR CHANGES IN THE WORK
§ 7.4.1 The Architeci will have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contact Time and
not inconsistent with the intent of the Contract Documents. Such changes shall
be effected by written order and shall be binding on the Owner and Contractor.
The Contractor shall carry out such written orders promptly.
 
27
 
NA Document A201'' - 2007. Copyright 1911, 1915, 1918, 1925, 1937, 1951. 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architect5. All dghts fesemed. WARNING: This AIA`' Document is protected by U.S.
Copyright Law and international Treaties. Unauthorized reproduction or
distribution of this NA' Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 12:06:14
on 0 812 61200 9 under Qrder No.9831455857_1 which expires on 0511W2010. and is
not for resale.
ARTICLE 8 TIME
§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Tune is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.
 
§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.
 
§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.
 
§ 8.1.4 The tertn "day" as used in the Contract Documents shall mean calendar
day unless otherwise specifically defined.
 
§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contracter confirms that the Contract
Time is a reasonable period for performing the Work.
 
§ 8.2.2 The Contractor shall flot knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prier to the effective date of insurance required b y Article 1 I to
be furnished by the Contracter and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance. tJnless the date
of commencement is established by the Contract Documents or a notice to proceed
given by the Ourler, the Contractor shall notify the Owner in writing flot less
than Pive days or other agreed period before commencing the Work to permit the
timely Ming of mortgages, mechanic's liens and other security interests.
 
§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.
 
§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Arch itect, or of an employee
of either, or of a separate contractor employed by the Owner, or by changes
ordered in the Work, or by labor disputes, fine, unusual delay in deliveries,
unavoidable casualties or other causes beyond the Contractor's control, or by
delay authorized by the Owner pending mediation and arbitration, or by other
causes which the.Architect determines may justify delay, then the Contact Te
shall be extended by Change Order for such reasonable time as the Architect may
determine.
 
I § 8.3.2 Claims relating to time shall be made in accordante with applicable
provisions of Section 4.3.
 
§ 8.3.3 This Section 8.3 dores not preclude recovery of damages for delay by
either party under other provisions of the Contraci Documents.
 
ARTICLE 9 PAYMENTS AND COMPLETION
§ 9.1 CONTRACT SUM
§ 9.1.1 The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performante of the Work under the Contract Documents.
 
§ 9.2 SCHEDULE OF VALUES
§ 9.2.1 Before the first Application for Payment, the Contractor shall submit to
the Architect a schedule of values allocated to various portions of the Work,
prepared in such form and supported by such data to substantiate its accuracy as
the Àrchitett may require. This schedule, unless objected ta by the Architect,
shall be used as a buis for reviewing the Contractor's Applications for Payment.
 
§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect an itemized Application for Payment
for operations completed in accordance with the schedule of values. Such
application shall be notarized, if required, and supported by such data
substantiating the Contractor's right to payment as the Owner or Architect may
require, such as copies ofrequisitions from Subcontractors and material
 
 
 
28
 
 
ANA Document A201 - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The encan Institute of
Architecte. NI nghts reserved. WARNING: This AIA' Document is protected by U.S.
Copyright Law and International Treaties, Unauthonzed reproduction or
distribution of this DIA' Document, or any portion of it, may resuit in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced byAiA software at 12:06:14 on
08/26/2009 under Order No.9831455857_1 which
 
expires on 0511812010, and fis flot for resale.


 
suppliers, lien waivers in the foret of Exhibit B to the Agreement, and
reflecting retainage if provided for in the Contract Documents.
 
§ 9.3.1.1 As provided in Section 7.3.8, such applications may include requests
for payment on account of changes in the Work which have been properly
authorized by Construction Change Directives, or by interim determinations of
the Architect, but not yet incfuded in Change Orders.
 
§ 9.3.1.2 Such applications may not include requests for payment for portions of
the Work for which the Contracter does not intend to pay to a Subcontractor or
material supplier, unless such Work has been performed by others whom the
Contracter intends to pay.
 
§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Uwner, payment may sirnilarly be madefor materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contracter with procedures satisfactory to the Owner to establish the Owner's
tïtle to such materials and equipment or otherwise protect the Owner's inter,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site.
 
§ 9.3.2.1 When the Application for Payment includes material or equipment stored
off the job site, the application shall be accompanied with a certifie statement
including:
1           description of items;
.2            bills of sale transferring title to Owner by proper endorsement;
.3            location of storage;
.4            certification that items currently meet all contractual
requirements and are insured from any
damage or loss, including, without limitation, property loss, liability and Eire
insurance, and
.5            certification that items or any part thereof will not be nstalled
in any other construction project
other thon Work under this Contract.
 
§ 9.3.2.2 When the Application for Payment includes material or equipment stored
on the job site, the application shall be accompanied by:
.1 description of items; and
.2 invoices from the supplier for fine items over $10,000
 
§ 9.3.2.3 Notwithstanding § 9.3.2.1 or any transfer of title to Owner,
Contracter shall remain responsible to store, safeguard, and insure all
materials and equipment and shall remain fiable for risk of their loss until
they are incorporated into the Work and all the Work is Substantially Complete.
The risk of loss is subject to the Owner's responsibility to pay the $25,000
deductible under Builder's Risk insurance as a Cost of the Work.
 
§ 9.3.3 The Contracter warrants that titfe to all Work covered by an Application
for Payment will pass to the Owner no latex thon the time of payment. The
Contractor further warrants that upon subm ittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor's
knowledge, information and belief, be free and clear of liens, daims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persans or entities making a daim by reason of having
provided labor, materials and equipment relating to the Work.
 
§ 9.3.4 In the event Contracter does not cause the discharge, or does not make
adequate provision for the discharge or bonding off to Owrter's reasonable
satisfaction, of a mechanic's or materialmen's lien not caused by Owner's
failure to make payments properly due under the terms of this Agreement, within
30 days of notice of such a lien, Owner shall have the right, but not the
obligation, to undertake any action necessary to cause the discharge of the
mechanic's or materialmen's lien and shall be entitled to recover from
Contractor, by set-off, deduction or otherwise, any costs, including, without
limitation, attorney's fees, incurred in causing the discharge of the lien.
 
§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within seven days after receipt of the Contractor's
Application for Payment, either issue to the Owner a Certificats for Payment,
with a copy to the Contracter, for such amount as the Architect determines
 
29
AIA Document A201 TM - 2007. Copyright©1911, 1915, 1918, 1925, 1937, 1951. 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Instiitute of
Architecte. NI rights reserved. WARNiNG.. This AIA` Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA" Document, or any portion of it, may resuft in severe
civil and criminal penalties, and will he prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 12:06:14
on 08/2612009 under Order No.9831455857_1 which expires on 05/1812010, and is
not for resale.


 
is properly due, or notify the Contractor and Owner in writing of the
Architect's reasons for withholding certification in whole or in part as
provided in Section 9.5.1.
 
§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect's
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect's knowledge, information and bel ief, the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformante with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prier to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will net be a representation that le Architect has
(1) made exhaustive or continuous on-site inspections ta check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor's right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.
 
§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protee€ the Owner, if in the
Architect's opinion the representations to the Owner required by Section 9.4.2
cannot be made. 1f the Architect is unable to certify payment in the amount of
the Application, the Architect will notify the Contractor and Owner as provided
in Section 9.4.1. If the Contractor and Architect cannot agree on a revised
amount, the Architect will promptly issue a Certificate for Payment for the
amount for which the Architect is able to make such representations w the Owner.
The Architect may also withhold a Certificate for Payment or, because of
subsequently discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary in
the Architect's opinion to protect the Owner from loss for which the Contractor
is responsible, including loss resulting from acts and omissions described in
Section 3.3.2, because of:
.1        defective Work flot remedied;
 
.2
third party claims ffled or reasonable evidence indicating probable fling of
such claims unless security acceptable to the Owner is provided by the
Contractor;

 
.3
failure of the Contracter to make payments properly te Subcontractors or for
labor, materials or equipment;

.4        reasonable evidence that the Work cannot be completed for the unpaid
balance of the Contract Sum;
.5        damage to the Owner or another contractor;
 
.6
reasonable evidence that the Work will flot be completed within the Contract
Time, and that the unpaid balance would flot be adequate to cover actual or
liquidated damages for the anticipated delay;

.7        persistent failure to carry out the Work in accordance with the
Contract Documents; or
.8        failure to provide any lien or other releases required by this
Agreement.
 
§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.
 
(Paragraph deleted)
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so noiify the Architect.
 
§ 9.6.2 The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor's portion of the Work, the amount to which said Subcontractor
is entitled, reftecting percentages actually retained from payments to the
Contracter on account of such Subcontractor's portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments ta Sub-subcontractors in a similar manner.
Provided Contractor has been paid as required by this Agreement, Contractor
shall undertake, at ifs sole cost and expense, any action necessary to remove
and release or bond off to Owner's reasonable satisfaction, any mechanic's lien
filed against the Project within 30 days of notice of the existence of such a
lien. 1n the event Contractor dues flot cause the removal or release of such a
mechanic's lien, or bond the lien off to Owner's reasonable satisfaction, within
30 days, Owner shall have the right to undertake any action necessary to cause
the release of the mechanic's lien and shall be
30

AIA Document A201 T' - 2007. Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963. 1966, 1970. 1976, 1987, 1997 and 2007 by The American Institute 0f
Architects. A{l rights reeerved. WARNING: This AIA' Document is protected by U
S. Copyright Law and international Treaties. Unauthonzed reproduction or
distribution of this Asti''' Document, or any portion of it, may resuit in
severe civil and criminai penalties, and will be prosecuted to the maximum
extent possible underthe iaw. This document was produced byAlA software at
12:06:14 on 08/26/2009 under Order No_9831455857_1 which expires on 0511W2010,
and is flot for resale.


 
entitled to recover from Contractor, by set-off, deduction or otherwise, any
costs, including, without Limitation, attomey's fees, incuned in causing the
removal of the lien.
 
§ 9.6.3 Deleted.
 
§ 9.6.4 Neither the Owncr nor Architect shall have an obligation to pay or to
see to the payment of money to a Subeontractor except as may otherwise be
required by law.
 
 
§ 9.6.5 Payment to material suppliers shall be treated in a mariner similar to
Chat provided in Sections 9.6.2, 9.6.3 and 9.6.4.
 
§ 9.6.6 A Certificate for Payment, a progress.payment, or partial or entîre use
or occupancy of the Project by the Owner shall nos eonstitute aeceptance of Work
not in accordante with the Contract Documents.
 
§ 9.6.7 Unless the Contractor providesthe Owner with a payment bond in the full
penal sum ofthe Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for Chose Subcontractors or suppliers who performed Work or fumished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nathing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall croate
any fiduciary liability or tort liability on the part ofthe Contractor for
breach of trust or shall entitle arty person or entity to an award of punitive
damages against the Contracter for breach of the requirements ofthis provision.
 
§ 9.7 FAILURE OF PAYMENT
§ 9.7.1 If the Architect does not issue a Certificate for Payment, through no
fault of the Contractor, within seven days alter receipt of the Contractor's
Application for Payment, or if the Owner dues ne pay the Contractor within seven
days alter the date established in the Contract Documents the amount certified
by the Architect or awarded by arbitration, thon the Contractor may, upon seven
additional days' written notice to the Owner and Architect, stop the Work until
payment of the amount owing has been received. The Contract Time shall be
extended appropriately and the Contract Sum shall be increased by the amount of
the Contraetor's reasonable costs of shut-down, delay and stars-up, plus
interest as provided for in the Contract Documents.
 
§ 9.8 SUBSTANTIAL COMPLeTION
§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complote in accordante with
the Contract Documents so that the Owner tan occupy or utilize the Work for its
intended use.
 
§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to aceept separately, is substantially complote, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment..Failure to include an item on
such lise does not alter the responsibility ofthe Contractor to complote all
Work in accordante with the Contract Documents.
 
§ 9.8.3 Upon receipt of the Contractor's Iist, the Architect will make an
inspection to detcrmine whether the Work or designated portion thereof is
substantially complote. If the Architect's inspection discloses any item,
whether or not included on the Contractor's list, which is not sufficiently
complote in accordanee with the Contract Documents so that the Owner tan occupy
or utilize the Work or designated portion thereof for its intended use, the
Contracter shall, before issuance of the Certificate of Substantial Completion,
complote or correct such item upon notification by the Architect. In such case,
the Contractor shall thon submit a request for another inspection by the
Architect to determine Substantial Completion.
 
§ 9.8.4 When the Work or designated portion thereof is substantially complote,
the Architect will prepare a Certificate of Substantial Completion which shall
establish the date of Substantial Completion, shall establish responsibilities
ofthe Owner and Contractor for security, maintenance, heat, utilities, damage to
the Work and insurance, and shall fix the time w•ithin which the Contractor
shall fmish all items on the list accompanying the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.
 
31
 
AIA Document A201 TM - 2007. Copyright ®1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architecte. NI sights reserved. WARNING: This AIA' Document is
protected by U.S. Copyright Law and International Treaties. Unauthonzed
reproduction or distribution of this AIA''' Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:06:14 on 08/2812009 under Order No.9831455857_1 which expires on
0511812010, and is not for resale.


 
§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contracter for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the t~wner shall make payment of retainage applying to such Work or designated
portion thereo£ Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents.
 
§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner and its other contractors performing construction or
operations related to the Project pursuant to Article 6 of te General Conditions
shall be allowed reasonable access w the Work at any stage to conduct their
activities, includistg without limitation, construction of the computer room,
installation of telephone fines, installation of modular furnitztre, etc. The
Contractor shall take reasonable efforts to protect and safeguard such
construction and installations from damage or loss. The Owner also may occupy or
use any completed or partially completed portion of the Work at any stage when
such portion is designated by separate agreement with the Contractor, provided
such occupancy or use is consented to by the insurer as required tender Section
11.4.1.5 and authorized by public authorities having jurisdiction over the Work.
Such partial occupancy or use may commence whether or not the portion is
substantially complete, provided the Owner and Contractor have accepted in
writing the responsibilities assigned to each of them for payments, retainage,
if any, security, maintenance, heat, utilities, damage to the Work and
insurance, and have agreed in writing concerning the per bd for correction of
the Work and commencement of warranties required by the Contract Documents. When
the Contractor considers a portion substantially complete, the Contractor shall
prepare and submit a List to the Architect as provided under Section 9.8.2.
Consent of the Contractor to partial occupancy or use shall not be unreasonably
withheld. The stage of the progress of the Work shall be determined by written
agreement between the Owner and Contractor or, if no_ agreement is reaclted, by
decision of the Architect. Notwithstanding the foregoing, if Owner and
Contractor cannot agree in writing as to any maties that are the subject of ibis
§ 9.9.1, Owner may, by its written notice, take partial occupancy and decide all
unresolved matters, in which case Contractor shall continue diligently with the
Work and submit any disagreement as a Claim.
 
§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be oceupied or
portion of the Work to be used in order to determine and record the condition of
the Work.
 
§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
partions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.
 
§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment
with a final lien waiver in the form of Exhibit C of the Agreement, the
Architect will promptly make such inspection and, when the Architect finds the
Work acceptable under the Contract Documents and the Contract fully performed,
the Architect will promptly issue a final Certificate for Payment stating that
to the best of the Architect's knowledge, information and belief, and on the
oasis of the Architect's on-site visite and inspections, the Work has_been
completed in accordance with terms and conditions of the Contract Documents and
that the entire balance found to be due the Contractor and noted in the final
Certificate is due and payable. The Architect's final Certificate for Payment
will constitute a further representation that conditions listed in Section
9.10.2 as precedent to the Contractor's oeing entitied to final payment have
been fulfilled.
 
§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner's property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfie.d, (2) a Certificate evideneing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days' prior written
notice bas been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable ta cuver
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5), if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner. If a Subcontractor
refuses to furnish a release or waiver required by the Owner, the Contractor may
furnish a bond satisfactory te the Owner to indemnify the Owner against such
lien. If such lien remains unsatisfied after
 
Irait.
AIA Document A20t" - 2007. Copyright c 1911, 1915, 1918. 1925. 1937, 1951, 1958,
1961, 1963. 1966, 1970. 1976, 1987, 1997 and 2007 by The American Institute of
Architecte. Mi rtghts reserved. WARNING: This NA' Document is protected by U.S.
Copyright Law and International Treaties. Unauthonzed reproduction or
distribution of this AIA' Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by A!A software at 12:06:14
on 08/2612009 under Order No,9831455857_1 which
expires on 05118/2010, and is net for resale,
User
Notes:                                                                                                                                      (944320879)
32
 



 
payments are made, the Contractor shall refund to the Owner all money that the
Owner may be compelled to pay in discharging such lien, including all tests and
reasonable attorneys' fees.
 
§ 9.10.3 [f, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fouit of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confiras, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payntent of the balance
due for that portion of the Work fully completed and accepted. If the remaining
balance for Work net fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for Chat portion of the
Work fully completed and accepted shall be submitted by the Contracter to the
Architect prier to certification of such payment. Such payment shall be made
under terras and conditions goveming final payment, except Chat it shall flot
constitute a waiver of daims.
 
§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from:
.1        liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled;
.2              failure of the Work to comply with the requirements of the
Contract Documents; or 3 terras of special warranties required by the Contract
Documents.
 
§ 9.10.5 Acceptance of final payment by the Contracter, a Subcontractor or
material supplier shall constitute a waiver ofclaims by that payee except Chose
previously made in writing and identified by that payee as unsettled at the Lime
of final Application for Payment.
 
ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY
§ 10.1 SA                   ?RECRUTONS AND PROGS
§ 10.1.1 The Contracter shall be responsibie for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of be Contract.
 
§ 10.2 SAFETY 0F PERSONS AND PROPERTY
§ 1021 The Contracter shall Cake reasonable precautions for safety of, and shall
provide reasonable protection to prevent damage, injure or loss to:
.1 employees on the Work and other persons who may be affected thereby;
.2  
the Work and materials and equipment to be incorporated therein, wfiether in
storage on or off the site, under tare, custody or control of the Contracter or
the Contractor's Subeontractors or Sub­subcontractors; and

.3  
other property at the site or adjacent thereto, such as trocs, shrubs, lawns,
walks, pavements, roadways, structures and utilities flot designated for
removal, relocation or replacement in the course of construction.

 
§ 10.22 The Contracter shall give notices and comply with applicable laws,
ordinances, ruses, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.
 
§ 10.2.3 The Contracter shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.
 
§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contracter shall exercise utmost cane and carry on such activities under
supervision of properly qualified personnel.
 
§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1,2 and 10.2.13 caused in whose or in part
by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly or
indirectly employed by any ofthem, or by anyone for whose acts they may be
liable and for which the Contractor is respansible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either ofthem, or by
anyone for whose acts either of them may be fiable, and flot attributable to the
fouit or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor's obligations under Section 3.18.
 
Init.


 
I
 
33
 
AIA Document A201 "' - 2007. Copyright © 1911, 1915. 1918, 1925, 1937, 1951,
1958, 1981, 1963, 1968, 1970, 1976, 1987, 1997 and 2007 by The American
lnstitute of Architecte. All rights reserved. WARNING: This AIA' Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA' Document, or any portion of it, may
result in severe civil and criminal penalties, and wü7 be prosecuted to the
maximum extent possible under the law. This document was produced by ANA
software at 12:06:14 on 08/26/2009 under Order No.9831455857_1 which
expires on 05/1812010, and is ne far resale.


 
§ 102.6 The Contracter shall designate a responsible member of the Contractor's
organization at the site whose duty shall be the prevention of accidents. This
persan shall be the Connactor's superintendent unless otherwise designated by
the Contracter in writing to the Owner and Architect.
 
§ 10.2.7 ne Contractor shall net land or permit any part of the construction or
site to be loaded so as to endanger its safety.
 
(Paragraphe deleted)
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persans resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contracter shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.
 
§ 10.3.2 The Owna shall obtain the services of a licensed laboratory to verify
the presence or absence of the material or substance reported by the Contracter
and, in the event such material or substance is found to be present, to verity
that it has been rendered harmless. Unless otherwise required by the Contract
Documents, the Owner shall furnish in writing to the Contractor and Architect
the nomes and qualifications of persons or entities who are to perform tests
verifying the presence or absence of such material or substance or who are to
perform the tank of removal or safe containment of such material or substance.
The Contracter and the Architect will promptly reply to the Owner in writing
stating whether or not either has reasonable objection to the persans or
entities proposed by the Owner. If either the Contractor or Architect has an
objection ta a perron or entity proposed by the Owner, the Owner shall propose
another to whom the Contracter and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
ares shall resume upon written agreement of the Owner and Contracter. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor's reasonable additional costs of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7.
 
§ 10.3.3 Ta the futlest extent permitted by law, the Owner shall indemnify and
hold harmless the Contracter, Subcontractors, Architect, Architect's consultants
and agents and employees of any of them from and against daims, damages, tosses
and expenses, including but net limited to attorneys' fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Section 10.3.1 and has net been rendered harmless, provided that such daim,
damage, loss or expense is attributable ta bodily injury, sickness, disease or
death, or te injury to or destruction of tangible property (other thon the Work
itself) and provided Chat such damage, loss or expense is not duc to the sole
negligence of a party seeking indemnity.
 
(Paragraphe deleted)
 
§ 10.4 The Owner shall not be responsible under Section 10.3 for materials and
substances brought ta the site by the Contracter unless such materials or
substances were required by the Contract Documents.
 
§ 10.5 If, without negligence on the part of the Contracter, the Contractor is
held liable for the cost of remediation of a hazardous material or substance
solety by reason of performing Work as required by the Contract Documents, the
Owner shall indemnitÿ the Contractor for all cost and expense thereby incurred.
 
§ 10.6 EMERGENNCIES
§ 10.6.1 In an emergency affecting safety of persons or property, the Contracter
shall act, at the Contractor's discretion, to prevent threatened damage, injury
or loss. Additional compensation or extension of time claimed by the Contracter
on account of an emergency shall be determined as provided in Section 4.3 and
Article 7.
 
ARTICLE 11 INSURANCE AND BONDS
§ 11.1 CONTRACTOR'S LIABILITY INSURANCE
§ 11.1.1 The Contracter shall purehase from and maintain in a company or
companies lawfully authorized ta do business in the jurisdiction in which the
Project is tocated such insurance as will protect the Contractor from daims set
forth below which may arise out of or result from the Contractor's operations
under the Contract and for which
 
34
MA Document A201 TM - 2007. Copyright 01911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966. 1970, 1976, 1987, 1997 and 2007 by The American institute of
Architecte. AMI rights reserved. WARNING: This AiÂ"' Document is protected by
U.S. Copyright Law and Intemationat Treaties. Unauthonzed reproduction or
distribution of this MA' Document, or any portion of it, may reste in severe
civil and criminat penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software a1 12:06:14
on 08/26/2009 under Order No.9831455857_1 which expires on 06/1 81201 0. and is
not for resale.


 
the Contracter may be legally liabie, whether such operations be by the
Contractor or by a Subcontractor or by anyone directly or indirectly employed by
any of them, or by anyone for whose acts any of them may be fiable:
.1        daims under workers' compensation, disability benefit and other
similar employee benefit acts which
are applicable to the Work to be performed;
 
.2
daims for damages because of bodily injury, occupational sickness or disease, or
death of the Contractor's employees;

 
.3 daims for damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor's employees;

.4        daims for damages insured by usual personal injury liability coverage;
.5        daims for damages, other than the the Work itself, because of injury
te or destruction of tangible
property, including loss of use resulting therefrom;
,6 daims for damages because of bodily injury, death of a person or property
damage arising out of
 
ownership, maintenance or use of a motor vehicle;
.7 daims for bodily injury or property damage arising out of completed
operations; and
.8  
daims involving contractual liability insurance applicable to the Contractor's
obligations under Section 3.18.

 
§ 11.1.2 The insurance required by Section 11.1.1 shall be written for net less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
daims-made oasis, shall be maintained without interruption from the date of
commencement of the Work until the date of final payment and termination of any
coverage required to be maintamed after final payment, and with respect to
Contractor's completed operation coverage, until expiration of the period for
correction of Work and for warranty work.
 
§ 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work and thereafter upon renewal or
replacement of each required policy of insurance. These certificates and the
insurance polieies required by this Section 11,1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed te expire
until at least 30 deys' prier written notice has been given te the Owner. An
additional certificate evidencing continuation of liability coverage, including
coverage for completed operations, shall be submitted with the final Application
for Payment as required by Section 9.10.2 and thereafter open renewal or
replacement of such coverage until expiration of the Lime required by Section
11.1.2, Information concerning reduction of coverage on account of revised
limits or daims paid under the Gencral Aggregate, or both, shall be furnished by
the Contractor with reasonable prompmess.
 
§ 11.1.4 Tite Contractor shall cause the commercial liability coverage required
by the Contract Documents te include (1) the Owner and the Architect as
additional insureds for daims caused in whole or in part by the Contractor's
negligent acts or omissions during the Contractor's operations; and (2) the
Owrter as an additional insured for daims caused in whole or in part by the
Contractor's negiigent arts or omissions duri.ng the Contractor's completed
operations.
 
§ 11.2 OWNER'S LIABILITY INSURANCE
§ 11.2.1 The Owner shall be responsible for purchasing and maintaining the
Owner's usual liability insurance.
 
§ 11.3 PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE
§ 11.3.1 Optionally, the Owner may require the Contractor to purchase and
maintain Project Management Protective Liability insurance from the Contractor's
usuel sources as primary coverage for the Owner's, Contractor's and Architect's
vicarious liability for construction operations under the Contract. Unless
otherwise required by the Contract Documents, the Owner shall reimburse the
Contracter by increasing the Contract Sm to pay the cost of purchasing and
maintaining such optimal insurance coverage, and the Contracter shall not be
responsible for purchasing any other liability insurance on behalf of the Owner.
The minimum limits of liability purchased with such coverage shall be equal to
the aggregate of the limits required for Contractor's Liability Insurance under
Sections 11.1.1.2 through 11.1.1.5.
 
(Paragraphe deleted)
§ 11.3.2 To the extent damages are covered by Project Management Protective
liability insurance, the Owner, Contracter and Architect waive ali rights
against each other for damages, except such rights as they may have to the
proceeds of such insurance. The policy shall provide for such waivers of
subrogation by endorsement or otherwisc.
 
35
 
AIA Document A201 TM - 2007. Copyright i 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1981, 1953, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architecte. All rights reserved. WARNING: This AIA' Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA' Document, or any portion of it, may
result in severe civil and crirninai penalties. and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 12:08:14 on 0812612009 under Order No.9831455857_1 which expires on
05/18/2010, and is not for resale.


 
§ 11.3.3 The Contractor shall include the Owner and Architect as additional
insureds on the Contractor's Liability insurance coverage under Section 11.1.
 
(Paragraphe deleted)
§ 11.4 PROPERTY INSURANCE
§ 11.4.1 Unless Owner otherwise agees in writing, the Contractor shall purchase
and maintain, in a company or companies lawfully authorized to do business in
the jurisdiction in which the Project is located, property insurance written on
a builder's risk "all-risk" or equivalent policy form in the amount of the
initial Contract Sum, plus value of subsequent Contract modifications and cost
of materials supplied or installed by others, comprising total value for the
entire Project at the site on a replacement cost basis without optional
deductibles. Such property insurance shall] be maintained, unless otherwise
provided in the Contract Documents or otherwise agreed in writing by all pensons
and entities who are beneftciaries of such insurance, until final payment has
beent made as provided in Section 9.10 or until no person or entity other thon
the Owner has an insurabce interest in the property required by this Section
11.4 to be cover, whichever is later. This insurance shall include interests of
the Owner, the Contractor, Subcontractors and Sub-subcontractors in the Project.
 
§ 11.4.1.1 Property insurance shall be on an "all-risk" or equivalent policy
forte and shall include, without limitation, insurance against the perds of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect's and Contractor's services and expenses required as a resuit of such
insured loss.
 
§ 11.4.1.2 Deleted.
 
§ 11.4.1.3 The property insurance shall have a deductibte of not more than
525,000.
 
§ 11.4.1.4 This property insurance shall cuver portions of the Work stored off
the site, and also portions of the Work in transit.
 
§ 11.4.1.5 Partial occupancy or use in accordante with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have eonsented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.
 
§ 11.4.2 Deleted.
 
§ 11.4.3 Loss of Use Insurance. The Owner, at the Owner's option, may purchase
and maintain such insurance as will insure the Owner against loss of use of the
Owner's property due to fire or other hazards, however caused. The Owner waives
all rights of action against the Contractor for loss of use of the Owner's
property, including consequential fosses due to fire or other hazards however
caused.
 
§ 11.4.4 Deleted.
 
§ 11.4.5 If during the Project construction period the Owner insures properries,
real or persona] or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if alter final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of Section
11.4.7 for damages caused by fire or other causes of loss covercd by this
separate property insurance. All separate policies shall] provide ibis waiver of
subrogation by endorsement or otherwise.
 
§ 11.4.6 Before an exposure to loss may occur, the Contractor shall file with
the Owner a copy of each policy that includes insurance coverages required by
this Section 11.4. Each policy shall contain ait generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy shall contain a provision
 
 
36
 
AIA Document A201 v" - 2007. Copyright ®1911, 1915, 191 8, 1925, 1937, 1951,
1958, 1961, 1963, 1968, 1970, 1976, 1987, 1997 and 2007 by The American Mstitute
of Architects. NI rigttt5 reserved. WARNING: This AIA" Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA' Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 12:06:14
on 08/2612009 under Order No.9831455857_1 which expires on 05/1812010, and is ne
for resale.


 
that the policy will not be canceled or allowed to expire, and Chat its limits
will rot be reduced, until at least 30 days' prior written notice has been given
to the Owner.
 
§ 11.4.7 Waivers of Subrogation. The Owner and Contractor waive all rights
against (1) each other and any of their subcontractors, sub-subcontractors,
agents and employees, each of the other, and (2) the Architect, Architect's
consultants, separate contractors described in Article 6, if any, and any of
their subcontractors, sub-subcontractors, agents and employees, for damages
caused by fire or other causes of loss to the extent covered by property
insurance obtained pursuant to this Section 11.4 or other property insurance
applicable to the Work, except such rights as they have to proceeds of such
insurance held by the Owner as fiduciary. The Owner or Contractor, as
appropriate, shall require of the Architect, Architect's consultants, separate
contractors described in Article 6, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a person or entity even though Chat persan or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
rot pay the insurance premium directly or indirectly, and whether or rot the
person or entity had an insurable interest in the property damaged.
 
§ 11.4.8 A loss insured under Contractor's property insurance shall be adjusted
by the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortg ee clause and of Section 11.4A O. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to matie payments to their
Sub-subcontractors in similar marner.
 
§ 11.4.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured Ioss, give bond for proper performance of
the Owner's duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall depolit in a separate account proceeds so
received, which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach, or in accordance with an arbitration award in
which case the procedure shall be as provided in Section 4.6. If after such loss
no other special agreement is made and unless the Owner terminates the Contract
for convenience, replacement of damaged property shall be performed by the
Contractor after notification of a Change in the Work in accordance with Article
7.
 
§ 11.4.10 The Owner as fiduciary shall have power to adjust and seule a Ioss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner's exercise of this power;
if such objection is made, the dispute shall be resolved as provided in Sections
4.5 and 4.6. The Owner as fiduciary shall, in the case of arbitration, make
settlement with insurers in accordance with directions of the arbitrators. If
distribution of insurance proceeds by arbitration is required, the arbitrators
will direct such distribution.
 
§ 11.5 PERFORMANCE BOND AND PAYMENT BOND
§ 11.5.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.
 
§ 11.5,2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall permit a copy
to be made.
 
ARTICLE 12 UNCOVERING AND CORRECTION OF WORK
§ 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect's request
or to requirements specifically expressed in the Contract Documents, it must, if
required in writing by the Architect, be uncovered for the Architect's
examination and be replaced at the Contractor's expense without change in the
Contract Time.
 
§ 12.1.2 If a portion of the Work has been covered which the Architect has rot
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractai. If such
Work is in accordance with the Contract Documents, colts of uncovering and
replacement shall, by appropriate Change Order, be at the Owner's expense. If
such Work is rot in accordance with the Contract Documents,
 

 
AIA Document A201'M - 2007. Copyright © 1911, 1915, 1918, 1925. 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architecte. all dghts reserved. WARNING: This AIA' Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA' Document, or any portion of it, may
result in sevcre civil and criminel penalties, and will be prosecuted to the
maximum extent possible under the iaw. This document was produced by AIA
software at 12:06:14 on 0812612009 under Order No. 9831455857_1 which
expires on 05/18/2010, and is not for resale.
User
Notes:                                                                                                                                     (944320879)
37



 
correction shall be at the Contractor's expense unless the condition was cattsed
by the Owner or a separate contractor in which event the Owner shall be
responsible for payment of such costs.
 
§ 12.2 CORRECTION 0F WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLeTION
§ 12.2.1.1 The Contractor shall promptly correct Work rejected by the Architect
or failing to conform to the requirements of the Contract Documents, whether
discovered before or alter Substantial Completion and whether or not fabricated,
installed or completed. Colts of correcting such rejected Work, including
additional testing and inspections and compensation for the Architect's services
and expenses made necessary thereby, shall be at the Contractor's expense.
 
§ 12.2.2 AFTER SUBSTANTIAL COMPLeTION
§ 12.2.2.1 ln addition to the Contractor's obligations under Section 3.5, if,
within one year alter the date of Substantial Completion of the Work or
designated portion thereof or alter the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly alter receipt of wriiten notice from the Owner to do so
unies the Owner bas previously given the Contractor a written acceptance of such
condition. The Owner shall give such notice promptly alter discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a daim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period alter receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Section 2.4.
 
§ 12.12.2 The one-year period for correction of Work shall be extended with
respect to portions of Work fïrst performed alter Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.
 
§ 12.2.2.3 Tune one-year period for correction of Work shall not be extended by
corrective Work performed by the Contracter pursuant to this Section 12.2.
 
§ 12.2.3 The Contractor shall remove from the site portions ofthe Work which are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.
 
§ 12.2.4 ne Contractor shall bear the cost of correcting dcstroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor's correction or removal of Work which is
not in accordance with the requirements ofthe Contract Documents,
 
§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations which the Contractor
might have under the Contract Documents. Establishment of the one-year period
for correction of Work as described in Section 12.2 .2 relates only to the
specific obligation of the Contractor to correct the Work, and has no
relationship to the time within which the obligation to comply with the Contract
Documents may be sought to be enforced, nor to the time within which proceedings
may_ be commenced to establish the Contractor's liability with respect to the
Contractor's obligations other than specifically ta correct the Work.
 
§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
§ 12.3.1 If the Owner prefers to accept Work which is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final panent has been made.
 
ARTICLE 13 MISCELLANEOUS PROVISIONS
§ 13.1 GOVERNING LAW
C § 13.1.1 The Contract shall be governed by the law of the place where the
Project is located.
 

 
A!A Document A201'' - 2007. Copyright©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1986. 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. NI rights reserved, WARNING; This AIA" Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AMA Document, or any portion of t, may result in severe
civil and cnminat penalties, and will be prosecuted to cite maximum extent
possible under the law. This document was produced by AiA software at 12:06:14
on 08/2612009 under Order No.9831455857 1 which
expires on 05/18/2010. and is not for resale.
User
Notes:                                                                                                                                     (944320879)
38



 
§ 13.2 SUCCESSORS AND ASSIGNS
§ 13.2.1 The Owner and Contracter respectively bind themselves, their parmers,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Section 13.2.2, neither party to the Contract
shall assign the Contractas a whole without written consent of the other. If
either party attempts to make such an assignment without such consent, Chat
party shall nevertheless remain legally responsible for all obligations under
the Contract.
 
§ 13.2.2 The Owner may, without consent of the Contracter, assign the Contract
to an institutionai lender providing construction financing for the plroject. ln
such event, the leader shall assume the Owner's rights and obligations under the
Conta« Documents. The Contracter shall execute all consents reasonably required
to facilitate such assignment.
 
§ 13.3 WRITTE~I NOTICE
§ 13.3.1 Written notice shall] be deemed to have been duly served if delivered
in persan to the individual or a member ofthe firm or entity or to an officer of
the corporation for which it was intended, or if delivered at or sent by
registered or certified mail to the hast business address krtown to the party
giving notice.
 
§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall] be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.
 
§ 13.4.2 No action or failure to act by the Owner, Architect or Contracter
shall] constitute a waiver of a right or duty afforded them under the Contract,
nor shall] such action or failure to act constitute approval of or acquiescence
in a breach thereunder, except as may be specifically agreed in writing.
 
§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by Iaws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contracter shall make arrangements for such
tests, inspections and approvals with an independent testing labaratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall] give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of tests, inspections or approvals which do not becotne
requirements until alter bids are received or negotiations concluded.
 
§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorizatian Tram the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so Chat the Architect may be present
for such procedures. Such colts, except as provided in Section 13.5.3, shall] be
at the Owner's expense.
 
§ 13.5.3 if such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requiretttents established by the Contract Documents, all costs made necessary
by such failure including Chose of repeated procedures and compensation for the
Architect's services and expenses shall] be at the Contractor's expense.
 
§ 13.5.4 Required certificates of testing, inspection or approval shall], unhcss
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.
 
§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.
 
§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.
 
39
 
A!A Document A201 1' - 2007. Copyright C 1911, 1915, 1918, 1325, 1937, 1951,
1958, 1961, 1963. 1966, 1970, 1976, 1987, 1997 and 2007 by The American Intitule
ofAtchitects. Ni nghts reserved. WARNING: This AEA` Document is protected by
U.S. Copyright Law and Internationai Treaties. Unauthorized reproduction or
distribution of this AIA' Document, or any portion of it, may result in severc
civil and criminal penalties, and will be prosocuted to the maximum extent
possible under the law. This document was produced byA1A software et 12.06:14 on
08/2612009 under Oder No.9831455857_1 which
expires on 05/18/2010, and is not for resale.


Init.

 

40

 
§ 13.6 INTEREST
§ 13,6.1 Payments due and unpaid under the Contract Documents shall bear
interest from the date payment is due at such rate as the parties may agree upon
in writing or, in the absence thereof, at the legal rate prevailing from time to
time at the place where the Project is Iocated.
 
§ 13.7 COMMENCEMENT OF STATUTORY LIMITATION PERIOD
§ 13.7.1 The Ow~ner and Contractor shall commence all daims and causes of
action, whether in contract, tort, breach ofwarranty or otherwise, against the
other arising out of or related to the Contract in accordance with the
requirements of the final dispute resolution method selected in the Agreement
within the time period specified by applicable law, but in any eue Dot more thon
10 years alter the date of Substantial Completion of the Work. The Owner and
Contractor waive all daims and causes of action Dot commenced in accordance with
this Section 13.7.
 
ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT
§ 14.1 TERMINATION BY THE CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persans or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:
 
 
.1
issuance of an order of a court or other public authority having jurisdiction
which requires all Work to be stopped;

 
.2
an act of govemment, such as a declaration of national emergency which requires
all Work to be stopped;

 
.3
recause the Architect has Dot issued a Certificate for Payment and has nôt
notified the Contractor of the reason for withholding certification as provided
in Section 9.4.1, or because the Owner has Dot made payement on a Certificate
for Payment within the time stated in the Contract Documents; or

 
.4
the Owner has fàiled to furnish to the Contractor promptly, upon the
Contractor's request, reasonable evidence as required by Section 2.2.1.

 
§ 14.1.2 The Contractor may terminate the Cantract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persans or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate more thon 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is lem.
 
§ 14.1,3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon fourteen days' written notice to the Owner and Architect,
terminate the Contract and recover from the Owtter payment for Work executed and
for proven loss with respect to materials, equipment, tools, and construction
equipment and machiner)', including reasonable overhead, profit and damages.
 
§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other pensons performing portions of the Work under contract with the
Contractor because the Owner has persistently failed to fulfill the Owner's
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon fourteen additional days'
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.
 
§ 14.2 TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 The Owner may terminate the Contract if the Contractor:
.1persistently or repeatedly refuses or faits to supply enough properly ski lied
workers or proper materials;
.2fails to make payment to Subcontractors for materials or labor in accordance
with the respective agreements between the Contractor and the Subcontractors;
.3repeatedly disregards laws, ordinances, or rules, regulations or orders of a
public authority having jurisdiction; or
.4        otherwise is guilty ofsubstantial breach of a provision of the
Contract Documents.

AIA Document A201 - 2007. Copyright ®1911, 1915, 1918, 1925, 1937, 1951, 1958.
1981, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The Amencan Institute of
Architects. Ni tlghts reserved. WARNING: This Al À` Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this ANA` Document, or any portion et it. may result in severe
civil and criminel penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced byAlA software et 12:06:14 on
08/2612009 under Order No.9831455867_1 which expires on 05118/2010, and is Dot
for resale.
(Paragraphs deleted)
§ 14,2.2 When any of the above reasons exist, the Owner, open certification by
the Architect that sufficient cause exists to justify such action, may without
prejudice to any other rights or remedies of the Owner and alter giving the
Contracter and the Contracter's surety, if any, seven days' written notice,
tetminate employment of the Contractor and may, subject to any prior rights of
the surety:
 
.1
take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;

.2        accept assignment of subcontracts pursuant to Section 5.4; and
 
.3
finish the Work by whatever reasonable methad the Owner may deem expedient. Upon
request of the Contractor, the Owner shall furnish to the Contractor a detailed
accounting of the costs incurred by the Owner in finishing the Work.

 
§ 14.2.3 When the Owner terminates the Contract for one ofthe reasons stated in
Section 14.2.1, the Contracter shall not be entitled to receive further paument
until the Work is finished.
 
§ 14.2.4 If the urtpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect's services and expenses made
necessary thereby, and other damages incurred by the Owner and net expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contracter or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation for paument
shall survive termination of the Contract.
 
§ 14.2.51f the Owner's termination of the Contract for cause is subsequently
found or deemed by a Court to be improper, thon the termination shall be deemed
to have been for convenience under § 14.4, and Contractor's sole remedy shall be
for the paument allowed by § 14.4.3.
 
§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of lime
as the Owner may determine.
 
§ 14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:
.1  
that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Contracter is responsible; or

.2 Chat an equitable adjustment is made or den ed under another provision of the
Contract.
 
§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owrter may, at any time, terminate the Contract for the Owner's
convenience and without cause.
 
§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner's convenience, the Contracter shall:
. 1    cease operations as directed by the Owner in the notice;
 
.2
take actions necessary, or Chat the Owner may direct, for the protection and
preservation of the Work; and

.  
3    except for Work directed to be performed prior to ihe effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.

 
§ 14.4.3 In case of such termination for the Owner's convenience, the Contracter
shall be entitled to receive paument for Work executed, and costs incurred by
reason of such termination, but not overhead and profit on the Work not
executed.
(Paragraphs deleted)
 
 
41
 
 
ANA Document A201 TM - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
instituts of Architects. Att rights reserved. WARNING: This AIA' Document is
protected by U.S. Copyright Law and International Treaties. Unauthonzed
reproduction or distribution of this AIA' Document, or any portion of it, may
recuit in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. Titis document was produced by AIA
software al 12:06:14 on 08/26/2009 under Order No.9831455857_1 which expires on
0511812010, and is not for resale.